DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Pertinent Prosecution History	6
IV. Claim Status	6
V. Reissue Requirements	6
VI. Reissue Oath/Declaration	8
VII. Specification Objections	9
VIII. Claim Objections	11
IX. Claim Interpretation	11
A.	Lexicographic Definitions	12
(1)	Item	12
(2)	Item Block	13
(3)	Scale	13
(4)	Scale Correlations [COR]	14
(5)	Optimization Index	14
B.	35 U.S.C § 112 6th Paragraph	15
(1)	Functional Phrase – “Test Construction Engine I”	16
(2)	Functional Phrase – “Test Construction Engine II”	17
(3)	Functional Phrase – “Test Construction Engine III”	23
(4)	Functional Phrase – “Test Construction Engine IV”	29
(5)	Functional Phrase – “Test Construction Engine V”	36
(6)	Functional Phrase – “Test Administrator Module”	43
(7)	Functional Phrase – “Scoring Engine”	48
(8)	Functional Phrase – “Reporting Structure Module”	53
(9)	Functional Phrase – “Simulation Engine”	57
(10)	Functional Phrase – “Retrieving Step”	60
(11)	Functional Phrase – “Checking and Retrieving Steps”	62
(12)	Functional Phrase – “Determining I Step”	67
(13)	Functional Phrase – “Determining II Step”	71
(14)	Functional Phrase – “Generating Step”	76
(15)	Functional Phrase – “Applying and Detecting Steps”	81
(16)	Functional Phrase – “Scoring Step”	84
(17)	Functional Phrase – “Creating and Outputting Steps”	89
C.	'Sources' for the 'Broadest Reasonable Interpretation'	93
(1)	Engine	94
(2)	Module	94
X. Claim Rejections – 35 U.S.C. § 112	95
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	95
(1)	New Matter/Written Description	95
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	99
XI. Broadening of Examined Claims	106
A.	Broadening of Examined Claims’ Limitations	106
XII. Claim Rejections - 35 USC § 251	110
A.	Oath/Declaration	110
B.	New Matter	111
C.	Original Patent Requirement	111
D.	Broadening/Recapture	114
XIII. Double Patenting	118
A.	U.S. Reissue Application No. 17/333,788	119
XIV. Claim Rejections – 35 USC § 103	120
A.	Claims 20-24, 28-34, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207).	120
B.	Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207) as applied to claims 20-24, 28-34, 38 and 39 above, and further in view of Tondow (U.S. Publication No. 2006/0265184).	151
C.	Claims 26, 27, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207) as applied to claims 20-24, 28-34, 38 and 39 above, and further in view of Darby et al. (U.S. Publication No. 2006/0265184) (“Darby”).	153
XV. Conclusion	156



































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant continuation reissue application 17/334,200 (“‘200 Cont Reissue Application”) on 28 May 2021, which is a continuation of reissue application 17/333,788 (“‘788 Reissue Application”), filed 28 May 2021, and a reissue application for U.S. Application No. 14/395,032 (“‘032 Application"), filed 16 October 2014, now U.S. Patent No. 10,460,617 (“‘617 Patent”), issued 29 October 2019, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/GB2013/000170, filed 16 April 2013, which claims foreign priority to Great Britain Applications 1207285.6, filed 25 April 2012; and 1206728.6, filed 16 April 2012.
Thus, the Examiner concludes that, for examination purposes, the instant ‘200 Cont Reissue Application has a foreign priority date of 16 April 2012 and an effective U.S. filing date of the ‘032 Application, i.e. 16 April 2013.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘200 Cont Reissue Application on 28 May 2021. The Examiner finds that the instant ‘200 Cont Reissue Application included a preliminary amendment (“May 2021 Preliminary Amendment”) to the claims (“May 2021 Claim Amendment”), and the specification (“May 2021 Spec Amendment”). The May 2021 Claim Amendment includes an amendment: canceling original claims 1-19; and adding new claims 20-39.

Claim Status
The Examiner finds that the claim status in the instant ‘200 Cont Reissue Application is as follows:
Claim(s)	1-19					(Original and canceled)
Claim(s)	20-39					(New)
Thus, the Examiner concludes that claims 20-39 are pending in the instant ‘200 Cont Reissue Application. Claims 20-39 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘617 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘200 Cont Reissue Application must comply with 37 CFR 1.173(b)-(g).

Reissue Oath/Declaration
The Examiner finds that the Declaration filed by Applicant on 28 May 2021 (“May 2021 Declaration”) is defective because it does not correctly identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. Specifically, the Examiner finds that the May 2021 Declaration states,
[t]he patent claimed less than applicant had the right to claim. This is a broadening reissue. The application is directed to overlooked aspects of the original disclosure, e.g., an embodiment that can “retrieve, from the database, the plurality of scales” and “check for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks,” and from this set of item blocks “discard[] item blocks” and “filter[] the set of item blocks. Claim 20 is considered to be broadened in that claim 20 is broader than claim 1 by not requiring, among other features, that “at least two of the items in an item block relating to different psychological traits.”

(May 2021 Declaration; emphasis added on errors). The Examiner finds that the May 2021 Declaration includes two errors that the instant ‘200 Cont Reissue Application is attempting to correct: 1) an overlooked aspect characterized by a different embodiment (“May 2021 Declaration First Error”); and 2) remove a certain feature (“May 2021 Declaration Second Error”).
While the May 2021 Declaration First Error statement does satisfy being an error statement and the requirement of how it renders the original patent wholly or partly inoperative or invalid (i.e., overlooked aspect/different embodiment), the Examiner finds that the characterization of the May 2021 Declaration First Error being an overlooked aspect/different embodiment is misplaced. The Examiner finds that the May 2021 Declaration First Error is not a separate embodiment as indicated by Applicant, but instead a preference or feature that may be included in the Item Block Construction that is performed by the Triplet Selector. (‘617 Patent at c.7, ll.26-33, 57-64; c.28, ll.42-51; c.34, ll.5-14; see Figure 2 showing Triplet Selector is not an embodiment). Thus, the May 2021 Declaration First Error statement is deemed non-compliant.
While the May 2021 Declaration Second Error statement does satisfy being an error statement, the Examiner finds that the May 2021 Declaration Second Error statement does not include the requirement of how it renders the original patent wholly or partly inoperative or invalid. Thus, the May 2021 Declaration Second Error is deemed non-compliant.

In addition, the Examiner finds that the May 2021 Declaration is defective because it does not indicate (i.e., box being checked) that the ‘032 Application of the ‘617 Patent was filed under 37 CFR 1.46. The Examiner finds that this is incorrect because the original ‘032 Application was under 37 CFR 1.46 and the instant ‘200 Cont Reissue Application is a broadening reissue. (See Application Data Sheet filed 16 October 2014 in the ‘032 Application; and se the May 2021 Declaration).

Specification Objections
The May 2021 Spec Amendment is objected to because the second sentence of the May 2021 Spec Amendment incorrectly asserts that reissue application No. 16/885,877 (“‘877 Reissue Application”) is a related reissue application of the ‘617 Patent. The Examiner finds that this assertion should instead be the ‘788 Reissue Application (i.e., 17/333,788).

In addition, the May 2021 Spec Amendment is objected to because it includes an incorporation by reference to a prior-filed application. When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a). (MPEP § 211.02(a) II).
Thus, the May 2021 Spec Amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “The entire contents of all of the above applications are hereby incorporated by reference.”
Applicant is required to cancel the new matter in the reply to this instant Office Action.

Moreover, the original disclosure is objected to because of the following informalities:
In c.8, ll.22-29 and c.10, ll.43-50, in order to provide clear and consistent terminology with the May 2021 Claim Amendment, the disclosure to:
“ … one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; vii) other optimisation index or indices” 

should read
… one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; and vii) other optimisation index or indices –. (Emphasis added).


In c.14, ll.118-19, the disclosure to “ …, and a computer readable medium …” should read – …, and a non-transitory computer readable medium …–.
  Appropriate correction is required.

Claim Objections
The May 2021 Claim Amendment does not comply with 37 CFR 1.173(c) and is objected to because Applicant has not provided sufficient explanation of support in the ‘617 Patent for the new claims originally filed in the Jan 2019 Claim Amendment, as set forth in 37 CFR 1.173(c). (See MPEP § 1453). Specifically, while the May 2021 Preliminary Amendment provides a generic statement of support for the claim amendments, the Examiner finds that Applicant has not identified the specific changes to the claims with respect to the original patent claims and provide an “explanation” of support for those changes. (MPEP § 1453.II).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the Examined Claims in view of the specification herein, Examiner concludes that Applicant has lexicographically defined the following terms:
Item
The Examiner finds the ‘617 Patent discloses “item” as: 
[t]ypically, the subject or candidate is presented with a series of statements or “items”, each relating to a personality trait or “scale”, and asked to rate how well they consider each item reflects their personality. This allows each response to be scored with the intention of determining where the subject lies on each of the personality scales being tested.

(‘617 Patent at c.1, ll.14-20; emphasis added);
a stimulus, for example, statement or question, preferably referring to a characteristic or property

(‘617 Patent at c.4, ll.7-9); and
[a] statement/single stimulus with IRT parameters contributing to measurement of a particular scale

(‘617 Patent at c.15, ll.8-9).
Thus, for examination purposes, the Examiner finds that the item is a statement/single stimulus contributing to measurement of a particular scale.
Item Block
The Examiner finds the ‘617 Patent discloses “item block” as 
groups of items (typically described as “blocks”, which usually comprise pairs of items, but may comprise triplets or quads) at a time, and requires the subject to make comparative judgements between some or all of the items. Each constituent item may be from the same or different scales

(‘617 Patent at c.2, ll.10-14); 
at least two (an item pair), preferably three (triplet), four (a quad) or more items

(‘617 Patent at c.4, ll.4-6); and
Pair/Triplet/Quad—Two/three/four items presented in forced-choice format requiring comparison. These may also be referred to as an item block, generally multiplets. Triplets are sometimes referred to as “triads”; Quads are sometime referred to as “tetrads”.

(‘617 Patent at c.15, ll.16-20).
Thus, for examination purposes, the Examiner finds that the item block is two or more items.
Scale
The Examiner finds the ‘617 Patent discloses “scale” as 
[t]ypically, the subject or candidate is presented with a series of statements or “items”, each relating to a personality trait or “scale”, and asked to rate how well they consider each item reflects their personality. This allows each response to be scored with the intention of determining where the subject lies on each of the personality scales being tested.

(‘617 Patent at c.1, ll.14-20; emphasis added); and
[p]referably, a scale is a characteristic or a property referred to by an item. Scales may, for example, describe personality traits of individuals or groups. Alternatively, scales may, for example, describe properties of objects. In some embodiments an item may refer to a range of characteristics or properties. The scales, items and scores may relate to preference traits of individuals or groups and/or be used to determine preference traits and/or determine recommendations, optimisations and the like

(‘617 Patent at c.4, ll.12-20; emphasis added).
[a] psychological construct that can be measured by items (e.g. openness and conscientiousness are scales of personality). The terms scale and construct are used interchangeably.

(‘617 Patent at c.15, ll.9-12; emphasis added).
Thus, for examination purposes, the Examiner finds that scale is a characteristics, properties or personality traits of individuals/groups or objects.
Scale Correlations [COR]
The Examiner finds the ‘617 Patent discloses “scale correlations [COR]” as being: 
based on theoretical constructs and data obtained from a sample population. In more detail, an initial model of the constructs is validated by the actual data or modified to fit the actual data until a good model is defined for the underlying construct (i.e. what the scales are) and the covariance structure (i.e. how the scales correlate with each other).

(‘617 Patent at c.15, ll.8-9).
Thus, for examination purposes, the Examiner finds that scale correlation is a representation of how the scales correlate with each other.
Optimization Index
The Examiner finds the ‘617 Patent discloses “information optimization index” as: 
a mathematical equation that combines these pieces of IRT information relating to different scales into one single index, so that all forced-choice blocks can be ranked according to one single number in the item selector.

(‘617 Patent at c.48, see Table; also see c.51, ll.62-65).
Thus, for examination purposes, the Examiner finds that information optimization index is a mathematical equation that combines measured information relating to different scales into one single index.

The Examined Claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01 IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

35 U.S.C § 112 6th Paragraph
 A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 1-20 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

Functional Phrase – “Test Construction Engine I”
A first means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test construction engine …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test construction engine configured to:

retrieve, from the database, the plurality of scales and associated items in dependence on a set of characteristics indicated by request data, each scale being related to a characteristic and each item is associated with at least one scale [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “test construction engine” as used in the claims does provide an art-recognized structure to perform the claimed function. The Examiner finds that a “test construction engine” would be a “generic” dedicated processor, architecture, or system1 component that simply retrieves data from a database. (‘617 Patent at c.16, ll.49-56; c.18, ll.31-32; see Figures 2, 5). Specifically, the Examiner finds that retrieving scale and associated items from a database is an ordinary operation of a test construction engine which would require no more than a known dedicated processor, architecture, or system component.
In light of the above, the Examiner finds that the term “test construction engine …” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP1 does not meet invocation Prong (A).
Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Test Construction Engine II”
A second means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test construction engine …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test construction engine configured to:

check for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, and wherein the items within each block comprise no two items relating solely to the same scale [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “test construction engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test construction engine …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test construction engine …” is a generic placeholder having no specific structure associated therewith. Because “test construction engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
[C]hecking for correlation between scales and, in dependence on said correlation,

[R]etriev[ing] a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, and wherein the items within each block comprise no two items relating solely to the same scale

Because FP2 recites the above recited function, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings

[AltContent: textbox (Figure 2 of the '617 Patent)]
    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
(Id. at c.27, ll.59-61; see Figure 2; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 with the Test generator module 104 comprising an embedded triplet selector 105. The Examiner finds that the triplet selector 105 is called by the Test generator module 104 and passed information, including scale correlation, to construct triplets from the available items. (Id. at c.33, l.51 – c.34, l.17; see Figures 13, 14; emphasis added). Thus, the Examiner concludes that it is the embedded triplet selector 105 that constructs item blocks. 
As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 2;” and a “module” is defined as “software” that is a “logically separate part of a program 3.” The Examiner finds that the ‘617 Patent discloses the “Test Construction Engine” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definitions of engine and module, the Examiner finds the Test Construction Engine as being an architecture, or system component executed as a module, or as “software” that is a “logically separate part of a program 4.” 
From this perspective, the Examiner finds that the test construction engine module, test planner module, test generator module and selector, occurring in the system architecture of Figure 2 of the ‘617 Patent, are essentially a “black boxes.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In this light, and as set forth above, the Examiner finds that the ‘617 Patent discloses the triplet selector 105, which constructs item blocks, being “embedded” and part of the Test generator module 104, which in return, is part of the Test Construction Engine module 100. In addition, while the ‘617 Patent discloses numerous selectors performing various tasks and/or functions (i.e., “item block selector” overview (id. at c.7, l.65 – c.10, L.21), “an embedded triplet selector 105”(id. at c.17, ll.56-57); “triplet selector” (c.31, ll.7-17; c.32, ll.24-36; c.33, l.56 – c.34, l.55), “scale selector” (id. at c.38, l.61 – c.45, l.67), and “item selector” (id. at c.46, ll.1-59)), the Examiner finds that the ‘617 Patent is silent to what specific structure and/or actual acts (i.e., including any algorithms) the system utilizes to perform the above recited functions. (Id.) For example, the Examiner finds that the ‘671 Patent discloses retrieving items and constructing an item block, however, does not discloses retrieving an item block. (Id. at c.33, l.55 – c.34, l.22; see Figures 13, 14). From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to retrieve a plurality of items blocks from a database based upon the correlation between scales. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP2.5 
In light of the finding that Functional Phrase 2 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 2 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
 
Functional Phrase – “Test Construction Engine III”
A third means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test construction engine …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test construction engine configured to:

determine an optimization index for each item block from potential information gain from the user; [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “test construction engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test construction engine …” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test construction engine …” is a generic placeholder having no specific structure associated therewith. Because “test construction engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner	 finds that claimed function(s) is:
[D]etermin[ing] an optimization index for each item block from potential information gain from the user;

Because FP3 recites the above recited function, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings

[AltContent: textbox (Figure 2 of the '617 Patent)]
    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
(Id. at c.27, ll.59-61; see Figure 2; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 with the Test generator module 104 comprising an embedded triplet selector 105. The Examiner finds that the triplet selector 105 is called by the Test generator module 104 and passed information, including scale correlation, to construct triplets from the available items. (Id. at c.33, l.51 – c.34, l.17; see Figures 13, 14; emphasis added). Thus, the Examiner concludes that it is the embedded triplet selector 105 that constructs item blocks. 
As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 6;” and a “module” is defined as “software” that is a “logically separate part of a program 7.” The Examiner finds that the ‘617 Patent discloses the “Test Construction Engine” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definitions of engine and module, the Examiner finds the Test Construction Engine as being an architecture, or system component executed as a module, or as “software” that is a “logically separate part of a program 8.” 
From this perspective, the Examiner finds that the ‘617 Patent discloses,
[i]tems in the same forced-choice block often contribute to measuring different scales. Using the Thurstonian IRT model, IRT information for each of the scales involved could be computed, providing a measure of the amount of information gained by the forced-choice block for each scale respectively. For example, in a triplet where the three items I, J and K contribute to measuring scales A, B and C respectively, the forced-choice block provides three pieces of IRT information, InfoBlocka, InfoBlockb and InfoBlockc, for each of the scales A, B and C.

IRT information for each scale allows the measurement efficiency of forced-choice blocks to be ranked with respect to a single scale. However, IRT information from all the scales involved in a forced-choice block need to be combined into a single index if the forced-choice blocks are ranked with respect to all scales involved. The Information Optimization Index is a mathematical equation for combining IRT information from different scales into a single index for this ranking purpose.

(‘617 Patent at c.51, ll.12-65; also see c.37, l.38 – c.38, l.41).
In light of the finding that Functional Phrase 3 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 3 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and in light of the portions of the ‘617 Patent cited above, the Examiner concludes the corresponding structures for performing the claimed function as simply a logically separate software part of a program, which receives measured information relating to different scales; and utilizes a mathematical equation to combine the received measured scale information into a single index, and is executed by an architecture or system component, or its equivalent

Functional Phrase – “Test Construction Engine IV”
A fourth means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test construction engine …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test construction engine configured to:

determine a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “test construction engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP4.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test construction engine …” in FP4 as the name of a sufficiently definite structure for performing the functions recited in FP4 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test construction engine …” is a generic placeholder having no specific structure associated therewith. Because “test construction engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner	 finds that claimed function(s) is:
[D]etermin[ing] a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold

Because FP4 recites the above recited function, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 4 meets invocation Prong (C).
Because Functional Phrase 4 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 4	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings


    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 2 of the '617 Patent)](Id. at c.27, ll.59-61; see Figure 2; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 with the Test generator module 104 comprising an embedded triplet selector 105. The Examiner finds that the triplet selector 105 is called by the Test generator module 104 and passed information, including scale correlation, to construct triplets from the available items. (Id. at c.33, l.51 – c.34, l.17; see Figures 13, 14; emphasis added). Thus, the Examiner concludes that it is the embedded triplet selector 105 that constructs item blocks. 
As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 9;” and a “module” is defined as “software” that is a “logically separate part of a program 10.” The Examiner finds that the ‘617 Patent discloses the “Test Construction Engine” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definitions of engine and module, the Examiner finds the Test Construction Engine as being an architecture, or system component executed as a module, or as “software” that is a “logically separate part of a program 11.” 
From this perspective, the Examiner finds that the ‘617 Patent discloses
Item Block Selector

According to another aspect of the invention, there is provided apparatus (or means) for selecting an item block for use in a forced-choice assessment test, the item block comprising a plurality of items to which the subject is required to respond, the apparatus (or means) comprising: means for accessing a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a characteristic of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond; means for receiving a request for an item block; and processing means, adapted to select an optimum item block (or one of the optimum item blocks) in dependence on the request; wherein the processing means is adapted to select the optimum item block (or one of the optimum item blocks) from a plurality of item blocks in dependence on an information optimisation index.

Preferably, the processing means is adapted to determine the information optimisation index for an item block from the potential information gain from the subject being required to respond to the item block.

Preferably, the information optimisation index is determined from one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; vii) other optimisation index or indices.

Preferably, the processing means is adapted to rank the plurality of item blocks in dependence on the information optimisation index. More preferably, the processing means is adapted to discard from consideration those item blocks for which the information optimisation index is below or above a threshold. In some embodiments, the processing means is adapted to filter out item blocks according to further criteria.

(‘617 Patent at c.7, l.65 – c.8, l.38; also see c.10, ll.22-57). The Examiner finds that the ‘671 Patent discloses discarding item blocks that have an information optimization index value that is above or below a threshold. However, while the ’671 Patent discloses the determination broadly, the Examiner finds that the specificity of the thresholding as being vague. To support, the Examiner’s position, the Examiner finds that the ‘671 Patent discloses,
Optimum Triplet Determination

Once the initial triplet filter has been applied, the optimisation may begin. The optimum triplets are those which when processed by the candidate will yield the maximum amount of information about the candidate. Ideally, the optimum triplets would contribute most to areas where there is least information about the subject. The aim is to have an efficient test which is as short as possible.

Each triplet provides three pieces of IRT information, one for each of the scales being measured. In order to compare the effectiveness of different triplets, the general principle is to transform these three pieces of information in the 3-dimensional information space into a single optimisation index on a 1-dimensional scale. Each triplet can then be ranked by potential information gain according to the optimisation index. Examples of possible information optimisation indices are discussed in further detail below.

An example of a typical optimum triplet determination process is as follows: 

Compute item keyed direction combination code and information optimisation index for all remaining triplets.
Compare the remaining triplets.
Remove those that are not doing at least, typically, 80% as well as the best triplet according to the information optimisation index. The figure of 80% may be adjustable.
If one triplet remains, pick this triplet

(Id. at c.34, l.56 – c.35, l.17; emphasis added). A person of ordinary skill in the art (POSITA) can recognize this determination being also based upon “keyed direction combination code” and removing those [triplets] “that are not doing at least, typically 80% as well as the best triplet according to the information optimsation index.” (Id.). However, the Examiner finds that ‘671 Patent insufficiently discloses what the “the best triplet” is), how “the best triplet” is determined, and how “the best triplet” is specifically utilized to determine an optimized item block. From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual structure and/or acts (i.e., including any algorithms) the ‘617 Patent utilizes to determine a set of item blocks according thresholding of the calculated the information optimization index. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP4. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP4.12 
In light of the finding that Functional Phrase 4 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 4 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.

Functional Phrase – “Test Construction Engine V”
A fifth means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test construction engine …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP5 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test construction engine configured to:

generate a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for certain items to not be paired in a test session, whether non-scored items are allowed, or an amount of non-scored items are allowed per test [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “test construction engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test construction engine …” in FP5 as the name of a sufficiently definite structure for performing the functions recited in FP5 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test construction engine …” is a generic placeholder having no specific structure associated therewith. Because “test construction engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP5 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner	 finds that claimed function(s) is:

[G]enerat[ing] a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for certain items to not be paired in a test session, whether non-scored items are allowed, or an amount of non-scored items are allowed per test

Because FP5 recites the above recited function, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
Because Functional Phrase 5 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 5 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 5	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings

[AltContent: textbox (Figure 2 of the '617 Patent)]
    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
(Id. at c.27, ll.59-61; see Figure 2; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 with the Test generator module 104 comprising an embedded triplet selector 105. The Examiner finds that the triplet selector 105 is called by the Test generator module 104 and passed information, including scale correlation, to construct triplets from the available items. (Id. at c.33, l.51 – c.34, l.17; see Figures 13, 14; emphasis added). Thus, the Examiner concludes that it is the Test generator module’s embedded triplet selector 105 that constructs item blocks. 
As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 13;” and a “module” is defined as “software” that is a “logically separate part of a program 14.” The Examiner finds that the ‘617 Patent discloses the “Test Construction Engine” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definitions of engine and module, the Examiner finds the Test Construction Engine as being an architecture, or system component executed as a module, or as “software” that is a “logically separate part of a program 15.” 
From this perspective, the Examiner finds that the test construction engine module, test planner module, test generator module and selector, occurring in the system architecture of Figure 2 of the ‘617 Patent, are essentially a “black boxes.” Similarly, the ‘617 Patent discloses Figure 16 as another example of the triplet selection process. In examination of Figure 16 of ‘671 Patent below, the Examiner finds that the constraints being input into the system and utilized to determine if the “triplets satisfy all constraints.” The Examiner finds this “constraining,” also being depicted as a “black box,” as equivalent to a “filtering.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). For example, the Examiner finds that the ‘671 Patent discloses being provided constraints and constraining item blocks based on said constraints at certain levels. (Id. at c.46, ll.1-3; c.46, l.60 – c.48, l.51). However, the ‘671 Patent does not disclose the actual acts to perform the constraining and how they would be implemented at the various levels. (Id. at c.46, ll.1-3; c.46, l.60 – c.48, l.51; see associated Table at cc.47-48 see Figures 13, 14). From this [AltContent: textbox (Annotated Figure 16 of '671 Patent)]
    PNG
    media_image2.png
    1065
    707
    media_image2.png
    Greyscale
perspective, the Examiner finds that the ‘617 Patent is silent to what actual structure and/or acts (i.e., including any algorithms) the system utilizes, and at what level the actual acts are implemented and performed, to filter the items blocks from the set of already optimized item blocks. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP5.16 
In light of the finding that Functional Phrase 5 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 5 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.

Functional Phrase – “Test Administrator Module”
A sixth means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a test administrator module …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a test administrator module configured to:

apply the test to the user, wherein applying the test comprises (i) presenting the user with a succession of item blocks from the updated set of item blocks and (ii) requiring the user to select a preferred or highest utility item from each item block; and
detect a selection by the user of a preferred item from each item block 

[emphasis added]. The Examiner finds that claims 21 and 28 expressly recite:
wherein the test administrator module is configured to (i) apply the test by providing the updated set of item blocks to a client device over a computer network and (ii) receive data indicating the selections by the user of the preferred items from the item blocks over the computer (claim 21); and

wherein the test administrator module is configured to shuffle an order of items in item blocks such that the items for different scales appear in different orders for different item blocks

[emphasis added].  

i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test administrator module” is a generic placeholder or nonce term equivalent to “means” because the term “test administrator module” does not convey any particular structure.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “test administrator module” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple test administrator module would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test administrator module” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test administrator module” is a generic placeholder having no specific structure associated therewith. Because “test administrator module …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP6, the Examiner finds that claimed function(s) is:
[A]pply[ing] the test to the user, wherein applying the test comprises (i) presenting the user with a succession of item blocks from the updated set of item blocks and (ii) requiring the user to select a preferred or highest utility item from each item block; and
[D]etect[ing] a selection by the user of a preferred item from each item block

[A]pply[ing] the test by providing the updated set of item blocks to a client device over a computer network and
[R]eceiv[ing] data indicating the selections by the user of the preferred items from the item blocks over the computer

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP6.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); 
Test administrator module 110 controls interaction with the subject during the test-taking process.

(Id. at c.17, ll.58-59; see Figure 2).The Examiner finds that a “module” is defined as “software” that is a “logically separate part of a program.” 17 The Examiner finds that the test administrator, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses administering the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 8, 9, 15(c), 20(b), and discussions thereof) and Functional Phrase 6 includes overview acts (i.e., (i) presenting the user with a succession of item blocks from the updated set of item blocks; and (ii) requiring the user to select a preferred or highest utility item from each item block) for applying the test, the Examiner finds that the ‘617 Patent is silent to what specific actual structure and/or acts (i.e., including any algorithms) the system utilizes to apply the generated test to a subject of interest. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP6. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP6.18 
In light of the finding that Functional Phrase 6 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 6 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent

Functional Phrase – “Scoring Engine”
A seventh means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a scoring engine …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a scoring engine configured to

score the test by determining, from the items selected by the user, a rating for the user for each of the retrieved scales [emphasis added]. 
 

i.	3-Prong Analysis:  Prong (A)
FP7 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “scoring engine” is a generic placeholder or nonce term equivalent to “means” because the term “scoring engine” does not convey any particular structure. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “scoring engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple scoring engine would be required to perform the function recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “scoring engine” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “scoring engine” is a generic placeholder having no specific structure associated therewith. Because “scoring engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
[S]coring the test by determining, from the items selected by the user, a rating for the user for each of the retrieved scales 

Because FP7 recites the above recited functions, the Examiner concludes that FP7 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 7	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP7.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Scoring

Two main scoring methods are used in practice:

Classical Test Theory (CTT) scoring—which may be as simple as directly coding the responses and determining a sum score for each scale

Item-Response Theory (IRT) scoring—which involves to some extent modelling the expected response pattern, and determining the most likely trait level that would result in the response obtained. This score is typically presented as a theta [θ] value on the appropriate scale, with an underlying assumption that for any scale the population is normally distributed about θ=0 with standard deviation 1, the majority lying between −3 and +3

(Id. at c.2, ll.15-29). As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 19;” and a “module” is defined as “software” that is a “logically separate part of a program 20.” The Examiner finds that the ‘617 Patent discloses the “Scoring Engine” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definitions of engine and module, the Examiner finds the Scoring Engine as being an architecture, or system component executed as a module, or as “software” that is a “logically separate part of a program 21.” 
	From this perspective, the Examiner finds that the scoring engine, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses scoring the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(b), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual structure and/or acts (i.e., including any algorithms) the system utilizes to score the generated test taken by a subject of interest, only that various scoring formats be used, with one being IRT which provides a “theta [θ] value” as the result measurement. (Id. at c.68, ll.1-34). Moreover, while the ‘617 Patent discloses the scoring engine providing a final score estimate (id. at c.18, ll.41-42), the Examiner can find insufficient indication that the scoring engine of the ‘617 Patent does any rating of the final score estimate whatsoever. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP7. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP7.22 
In light of the finding that Functional Phrase 7 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 7 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.

Functional Phrase – “Reporting Structure Module”
An eighth means-plus-function phrase is recited in claim 20 (and included in each of dependent claims 21-29) which recites “a reporting structure module …” or hereinafter “Functional Phrase 8” or “FP8.” The Examiner determines herein that FP8 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
a reporting structure module configured to

to create and output a report based on test results for the test [emphasis added]. 
 

i.	3-Prong Analysis:  Prong (A)
FP8 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “reporting structure module” is a generic placeholder or nonce term equivalent to “means” because the term “reporting structure module” does not convey any particular structure. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “reporting structure module” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple reporting structure module would be required to perform the function recited in FP8.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “scoring engine” in FP8 as the name of a sufficiently definite structure for performing the functions recited in FP8 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “reporting structure module” is a generic placeholder having no specific structure associated therewith. Because “reporting structure module …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP8 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP8, the Examiner finds that claimed function(s) is:
[C]reat[ing]and [O]utput[ting] a report based on test results for the test

Because FP8 recites the above recited functions, the Examiner concludes that FP8 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 8, the Examiner finds that Functional Phrase 8 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 8. In fact, the Examiner finds that Functional Phrase 8 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 8 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 8 meets invocation Prong (C).
Because Functional Phrase 8 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 8 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 8	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP8.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP8. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added). As set forth below, the Examiner finds that a “module” is defined as “software” that is a “logically separate part of a program 23.” The Examiner finds that the ‘617 Patent discloses the “reporting structure” as a “module” and being “implemented on one or more computer servers.” (‘617 Patent at c.17, l.43 – c.18, l.5). Thus, as evidence by the ‘617 Patent and definition of module, the Examiner finds the reporting structure as being a module, or “software” that is a “logically separate part of a program 24.” 
	From this perspective, the Examiner finds that the scoring engine, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses providing results in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(c), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual structure and/or acts (i.e., including any algorithms) the system utilizes to create reports based on “suitable project needs ,” only that various outputs are provided with respect to the subject’s score. (Id.) The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP8. Thus, for claim 20, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP8.25 
In light of the finding that Functional Phrase 8 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 8 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.

Functional Phrase – “Simulation Engine”
A ninth means-plus-function phrase is recited in claim 26 which recites “a test construction engine …” or hereinafter “Functional Phrase 9” or “FP9.” The Examiner determines herein that FP9 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 26 expressly recites:
a simulation engine configured to:

generate one or more scores predicting how an assessment is likely to function for a target population; [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP9 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “simulation engine” is a generic placeholder or nonce term equivalent to “means” because the term “simulation engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “simulation engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP9.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “simulation engine …” in FP9 as the name of a sufficiently definite structure for performing the functions recited in FP9 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “simulation engine …” is a generic placeholder having no specific structure associated therewith. Because “simulation engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP9 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP9, the Examiner	 finds that claimed function(s) is:
[G]enerat[ing] one or more scores predicting how an assessment is likely to function for a target population;

Because FP9 recites the above recited function, the Examiner concludes that FP9 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 9, the Examiner finds that Functional Phrase 9 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 9. In fact, the Examiner finds that Functional Phrase 9 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 9 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 9 meets invocation Prong (C).
Because Functional Phrase 9 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 9 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 9	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP9.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP9. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
Simulation Engine:

there are a large number of configurable points that can be adapted during assessment design input in the test configuration input frontend. To ensure that the combination of all these configurations leads to a reasonable assessment design, the simulation engine can help a designer to explore how a combination set of configurations interplay and affect the performance and/or functioning of an assessment. Using the theoretical forced-choice comparative judgement responding process as detailed in the Thurstonian IRT model, the simulation engine predicts how an assessment design is likely to function in real life for a target population (the assessment design is characterised by the set of configurations entered into the test configuration input frontend as described above). The target population is characterised by the distribution of theta scores of the selected scales for that population. To run a simulation, the simulation engine requires the following user inputs: Assessment design as detailed in the test configuration input frontend A sample (e.g. 500 or more subjects) of true theta scores for response simulation

The simulation engine then carries out simulations as follows:
1. Feed the assessment design through to the test generator;
2. For each subject in the sample:	
a. Generate test using the test generator just like in a live test;
b. When responses are required, simulate responses using the true theta scores for this subject;
c. When the test is completed, feed the generated test form and simulated responses into the test scoring component to recover theta scores;
d. Record the results;
e. Repeat for the next subject until the entire sample is covered
3. Collate results and create a simulation report.

(‘617 Patent at c.164, ll.14-52; see Figures 7(a)-7(e), 20(a)-20(e)).
As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 26.” Thus, the Examiner finds the Simulation Engine as being an architecture, or system component.” 
In light of the finding that Functional Phrase 9 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 9 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and in light of the portions of the ‘617 Patent cited above, the Examiner concludes the corresponding structures for performing the claimed function as simply an architecture, or system component that performs the “simulation” steps cited above, or its equivalent.

Functional Phrase – “Retrieving Step”
A tenth means-plus-function phrase is recited in claims 30 and 3927. The Examiner finds that claims 30 and 39 expressly recite:
retrieving, from a database, a plurality of scales and associated items in dependence on a set of characteristics indicated by request data, each scale being related to a characteristic and each item is associated with at least one scale
[emphasis added];

or hereinafter “Functional Phrase 10” or “FP10” – From claims 30 and 39, May 2021 Claim Amendment. 
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP10 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
As an initial matter, the Examiner finds that FP10 does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP10 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP10 recites nothing more than the underlying function of retrieving, from a database, a plurality of scales and associated items in dependence on a set of characteristics indicated by request data.28 For a method to retrieve, from a database, a plurality of scales and associated items in dependence on a set of characteristics indicated by request data, the Examiner finds there would not be a plurality of acts necessary to attain this retrieved result, i.e., this function would comprise a single step or act. However, one of ordinary skill in the art would recognize that a user retrieving data from a database is an ordinary operation associated with a computer. Accordingly, the Examiner finds that FP10 does not fall within §112(f) because it recites only requires the underlying function of retrieving, from a database, a plurality of scales and associated items in dependence on a set of characteristics indicated by request data and thus does not meet invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP10 does not meets Invocation Prong (A).
Because Functional Phrase 10 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 9 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Checking and Retrieving Steps”
As eleventh means-plus-function phrase is recited in claims 30 and 3929. The Examiner finds that claims 30 and 39 expressly recite:
checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, and wherein the items within each block comprise no two items relating solely to the same scale [emphasis added]

or hereinafter “Functional Phrase 11” or “FP11” – From claims 30 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP11 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
As set forth above for FP10, the Examiner finds that FP11 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP11 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP11 recites nothing more than the underlying functions of: checking for correlation between scales; and retrieving item blocks in dependence of the correlation result.30 For a method to check for correlation between scales and retrieve item block in dependence of the correlation, the Examiner finds there would be a plurality of acts necessary to attain this recognized result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP11 in order to attain these scale correlated items blocks result. Accordingly, the Examiner finds that FP11 falls within §112(f) because it recites only the underlying functions of: checking for correlation between scales; and retrieving item blocks in dependence of the correlation result without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP11 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP11, the Examiner finds that the functions associated therewith is “checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks” as explicitly recited in claims 30 and 39.
Because FP11 includes the functions expressly noted above, the Examiner concludes that FP11 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP11 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP11, the Examiner finds that FP11 does not recite sufficient acts for performing the entire claimed function that is set forth within FP11. In fact, the Examiner finds that FP11 recites no acts for performing the claimed functions, rather the Examiner finds that claims 30 and 39 recites only the underlying functions of checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks.

Because FP11 does not contain sufficient acts for performing the entire claimed functions, the Examiner concludes that FP11 meets invocation Prong (C).
In conclusion, because FP11 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 11 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 11
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP11.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP11. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
Preferably, the method further comprises selecting items in dependence on the correlation between scales; more preferably, the method further comprises selecting items within at least one scale correlation tolerance or limit.

(‘617 Patent at c.7, ll.57-60; c.11, ll.28-32);
FIG. 3 shows an example of scale bank information. Here scale ID 300, scale name 302, scale direction 304 and the number of items 306 associated with each scale are indicated.

In some embodiments, additional fields are also stored e.g. correlation between scales, whether a scale is applicable to particular job levels etc.

(‘617 Patent at c.17, ll.11-17);

Check if Scales are Highly Correlated

If triplets were constructed from highly correlated scales (representing highly correlated traits such as sociability and friendliness) it would be easier for subjects to bias their response to what they think may be ‘right’ or more desirable to the purpose of the test, than if the scales are not as highly correlated (representing less correlated traits such as sociability and analytical thinking). The allowed correlation value range or allowable correlation between the scales is set according to a maximum absolute correlation limit Cmax.

(‘617 Patent at c.17, ll.11-17). In examination of Figures 8 and 9, the Examiner finds a “triplet selector” being called to generate an item block. The Examiner finds that the ‘617 Patent provides Figures 13 and 14 as “show[ing] the triplet selection process.” (Id. at c.33, ll.51-53; see Figures 13 and 14; emphasis added). The Examiner finds that the correlation check function, occurring in the triplet selection process of Figures 13 and 14 of the ‘617 Patent, as being essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.]” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses a checking scales relative to correlation (see Figures 13, 14), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes to checking scales relative to their correlation values and retrieving item blocks based on the correlation checking result. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP11. Thus, for claims 30 and 39, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding acts to FP11.31 

In light of the finding that Functional Phrase 11 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 11 is construed to cover the corresponding acts described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: checking scales relative to correlation; and retrieving item blocks based on the correlation checking result, or its equivalent.

Functional Phrase – “Determining I Step”
A twelfth means-plus-function phrase is recited in claims 30 and 3932. The Examiner finds that claims 30 and 39 expressly recites
determining an information optimization index for each of the retrieved item blocks based on potential information gain from the user [emphasis added]

or hereinafter “Functional Phrase 12” or “FP12” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP12 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP12 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP12 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP12 recites nothing more than the underlying function of determining an information optimization index for each of the retrieved item blocks based on potential information gain from the user.33 For a method to determine an information optimization index for each of the retrieved item blocks based on potential information gain from the user, the Examiner finds there would be a plurality of acts necessary to attain this determined information optimization result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP12 in order to attain this determined information optimization result. Accordingly, the Examiner finds that FP12 falls within §112(f) because it recites only the underlying function of determining an information optimization index for each of the retrieved item blocks based on potential information gain from the user without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP12 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP12, the Examiner finds that the function associated therewith is “determining an information optimization index for each of the retrieved item blocks based on potential information gain from the user” as explicitly recited in claims 30 and 39.
Because FP12 includes the function expressly noted above, the Examiner concludes that FP12 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP12 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP12, the Examiner finds that FP12 does not recite sufficient acts for performing the entire claimed function that is set forth within FP12. In fact, the Examiner finds that FP12 recites no acts for performing the claimed function, rather the Examiner finds that claims 30 and 39 recite only the underlying function of determining an information optimization index for each of the retrieved item blocks based on potential information gain from the user.
Because FP12 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP12 meets invocation Prong (C).
In conclusion, because FP12 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 12 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 12
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP12.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP12. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
[i]tems in the same forced-choice block often contribute to measuring different scales. Using the Thurstonian IRT model, IRT information for each of the scales involved could be computed, providing a measure of the amount of information gained by the forced-choice block for each scale respectively. For example, in a triplet where the three items I, J and K contribute to measuring scales A, B and C respectively, the forced-choice block provides three pieces of IRT information, InfoBlocka, InfoBlockb and InfoBlockc, for each of the scales A, B and C.

IRT information for each scale allows the measurement efficiency of forced-choice blocks to be ranked with respect to a single scale. However, IRT information from all the scales involved in a forced-choice block need to be combined into a single index if the forced-choice blocks are ranked with respect to all scales involved. The Information Optimization Index is a mathematical equation for combining IRT information from different scales into a single index for this ranking purpose.

(‘617 Patent at c.51, ll.12-65).
Thus, in light of the portions of the ‘617 Patent cited above, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving measured information relating to different scales; and utilizing a mathematical equation to combine the received measured scale information into a single index, or its equivalent. 

Functional Phrase – “Determining II Step”
A thirteenth means-plus-function phrase is recited in claims 30 and 3934. The Examiner finds that claims 30 and 39 expressly recite:
determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which said optimization index is below or above a threshold [emphasis added]

or hereinafter “Functional Phrase 13” or “FP13” – From claims 30 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP13 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP13 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP13 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP13 recites nothing more than the underlying function of determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold. 35 For a method to determine a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold, the Examiner finds there would be a plurality of acts necessary to attain these determined item block results, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP13 in order to attain these determined item block results. Accordingly, the Examiner finds that FP13 falls within §112(f) because it recites only the underlying function of determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP13 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP13, the Examiner finds that the function associated therewith is “determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold” as explicitly recited in claims 30 and 39.
Because FP13 includes the function expressly noted above, the Examiner concludes that FP13 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP13 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP13, the Examiner finds that FP13 does not recite sufficient acts for performing the entire claimed function that is set forth within FP13. In fact, the Examiner finds that FP13 recites no acts for performing the claimed function, rather the Examiner finds that claims 30 and 39 recite only the underlying function of determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold.
Because FP13 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP13 meets invocation Prong (C).
In conclusion, because FP13 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 13 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 13
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP13.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP13. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
Item Block Selector

According to another aspect of the invention, there is provided apparatus (or means) for selecting an item block for use in a forced-choice assessment test, the item block comprising a plurality of items to which the subject is required to respond, the apparatus (or means) comprising: means for accessing a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a characteristic of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond; means for receiving a request for an item block; and processing means, adapted to select an optimum item block (or one of the optimum item blocks) in dependence on the request; wherein the processing means is adapted to select the optimum item block (or one of the optimum item blocks) from a plurality of item blocks in dependence on an information optimisation index.

Preferably, the processing means is adapted to determine the information optimisation index for an item block from the potential information gain from the subject being required to respond to the item block.

Preferably, the information optimisation index is determined from one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; vii) other optimisation index or indices.

Preferably, the processing means is adapted to rank the plurality of item blocks in dependence on the information optimisation index. More preferably, the processing means is adapted to discard from consideration those item blocks for which the information optimisation index is below or above a threshold. In some embodiments, the processing means is adapted to filter out item blocks according to further criteria.

(‘617 Patent at c.7, l.65 – c.8, l.38; also see c.10, ll.22-57). The Examiner finds that the ‘671 Patent discloses discarding item blocks that have an information optimization index value that is above or below a threshold. However, while the ’671 Patent discloses the determination broadly, the Examiner finds that the specificity of the thresholding as being vague. To support, the Examiner’s position, the Examiner finds that the ‘671 Patent discloses,
Optimum Triplet Determination

Once the initial triplet filter has been applied, the optimisation may begin. The optimum triplets are those which when processed by the candidate will yield the maximum amount of information about the candidate. Ideally, the optimum triplets would contribute most to areas where there is least information about the subject. The aim is to have an efficient test which is as short as possible.

Each triplet provides three pieces of IRT information, one for each of the scales being measured. In order to compare the effectiveness of different triplets, the general principle is to transform these three pieces of information in the 3-dimensional information space into a single optimisation index on a 1-dimensional scale. Each triplet can then be ranked by potential information gain according to the optimisation index. Examples of possible information optimisation indices are discussed in further detail below.

An example of a typical optimum triplet determination process is as follows: 

Compute item keyed direction combination code and information optimisation index for all remaining triplets.
Compare the remaining triplets.
Remove those that are not doing at least, typically, 80% as well as the best triplet according to the information optimisation index. The figure of 80% may be adjustable.
If one triplet remains, pick this triplet

(Id. at c.34, l.56 – c.35, l.17; emphasis added). A person of ordinary skill in the art (POSITA) can recognize this determination being also based upon “keyed direction combination code” and removing those [triplets] “that are not doing at least, typically 80% as well as the best triplet according to the information optimsation index.” (Id.). However, the Examiner finds that ‘671 Patent insufficiently discloses what the “the best triplet” is), how “the best triplet” is determined, and how “the best triplet” is specifically utilized to determine an optimized item block. From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes to determine a set of item blocks according thresholding of the calculated the information optimization index. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP13. Thus, for claims 30 and 39, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding acts to FP13.36
In light of the finding that Functional Phrase 13 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 13 is construed to cover the corresponding acts described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the determined information optimization index and the retrieved item blocks; and determining a set of item blocks by discarding, from the retrieved item blocks, items blocks for which the optimization index is below or above a threshold, or its equivalent.

Functional Phrase – “Generating Step”
A fourteenth means-plus-function phrase is recited in claims 30 and 3937. The Examiner finds that claims 30 and 39 expressly recite:
generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for not pairing certain items in a test session, whether non- scored items are allowed, or an amount of non-scored items allowed per test [emphasis added]

or hereinafter “Functional Phrase 14” or “FP14” – From claims 30 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP14 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP14 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP14 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP14 recites nothing more than the underlying function of generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more requirements. 38 For a method to generate a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more requirements, the Examiner finds there would be a plurality of acts necessary to attain this generated test with an updated set of item blocks result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP14 in order to attain this generated test with an updated set of item blocks result. Accordingly, the Examiner finds that FP14 falls within §112(f) because it recites only the underlying function of generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more requirements without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP14 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP14, the Examiner finds that the function associated therewith is “generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more requirements” as explicitly recited in claims 30 and 39.
Because FP14 includes the function expressly noted above, the Examiner concludes that FP14 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP14 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP14, the Examiner finds that FP14 does not recite sufficient acts for performing the entire claimed function that is set forth within FP14. In fact, the Examiner finds that FP14 recites no acts for performing the claimed function, rather the Examiner finds that claims 30 and 39 recite only the underlying function of determining a set of item blocks by discarding, from the retrieved items blocks, item blocks for which the optimization index is below or above a threshold.
Because FP14 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP14 meets invocation Prong (C).
In conclusion, because FP14 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 14 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 14
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP14.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP14. In reviewing the original disclosure, the Examiner finds that the test construction engine module, test planner module, test generator module and selector, occurring in the system architecture of Figure 2 of the ‘617 Patent, are essentially a “black boxes.” Similarly, the ‘617 Patent discloses Figure 16 as another example of the triplet selection process. In examination of Figure 16 of ‘671 Patent below, the Examiner finds that the constraints being input into the system and utilized to determine if the “triplets satisfy all constraints.” The Examiner finds this “constraining,” also being depicted as a “black box,” as [AltContent: textbox (Annotated Figure 26 of '671 Patent)]
    PNG
    media_image2.png
    1065
    707
    media_image2.png
    Greyscale
equivalent to a “filtering.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). For example, the Examiner finds that the ‘671 Patent discloses being provided constraints and constraining item blocks based on said constraints at certain levels. (Id. at c.46, ll.1-3; c.46, l.60 – c.48, l.51). However, the ‘671 Patent does not disclose the actual acts to perform the constraining and how they would be implemented at the various levels. (Id. at c.46, ll.1-3; c.46, l.60 – c.48, l.51; see associated Table at cc.47-48 see Figures 13, 14). From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes, and at what level the actual acts are implemented and performed, to filter the items blocks from the set of already optimized item blocks. Thus, for claims 30 and 39, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding acts to FP14.39
In light of the finding that Functional Phrase 14 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 14 is construed to cover the corresponding acts described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving a set of item blocks; and filtering the set of item blocks to attain an updated set of items block that result in a generated test, or its equivalent.

Functional Phrase – “Applying and Detecting Steps”
A fifteenth means-plus-function phrase is recited in claims 30 and 3940. The Examiner finds that claims 30 and 39 expressly recite:
applying the test to the user, wherein the applying the test comprises (i) presenting the user with a succession of item blocks in the updated set of item blocks and (ii) requiring the user to select a preferred or highest utility item from each item block;

detecting a selection by the user of a preferred item from each item block 

[emphasis added]. The Examiner finds that claim 31 expressly recites:
wherein applying the test comprises (i) providing the updated set of item blocks to a client device over a computer network and (ii) receiving data indicating the selections by the user of the preferred items from the item blocks over the computer (claim 31);

[emphasis added] or hereinafter “Functional Phrase 15” or “FP15” – From claims 30, 31 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP15 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP15 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP15 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP15 recites nothing more than the underlying function of applying the test to the user by presenting the user with a succession of item blocks in the updated set of item blocks, requiring the user to select a preferred or highest utility item from each item block, and detecting a selection by the user of a preferred item from each item block.41 For a method to apply the test to the user, the Examiner finds there would be a plurality of acts necessary to attain this selected item block result, i.e., this function would not comprise a single step or act. The Examiner finds that further acts are recited in FP15 in order to attain this application of a test result. In addition, one of ordinary skill in the art would recognize that the process of taking a test online with a computer over a network is an ordinary operation associated with a computer. Accordingly, the Examiner finds that FP15 does not fall within §112(f) because it recites the underlying function of applying a test to the subject a test having certain requirements with recitation of acts for performing that function and thus does not meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP15 does not meet Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP15, the Examiner finds that the function associated therewith is “applying the test to the user, wherein the applying the test comprises (i) presenting the user with a succession of item blocks in the updated set of item blocks[;and] (ii) requiring the user to select a preferred or highest utility item from each item block; [and (iii)] detecting a selection by the user of a preferred item from each item block” as explicitly recited in claims 30 and 39.
Because FP15 includes the function expressly noted above, the Examiner concludes that FP15 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP15 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP15, the Examiner finds that FP15 does recite sufficient acts for performing the entire claimed function that is set forth within FP15. Specifically, the Examiner finds that FP15 recites the acts of “(i) presenting the user with a succession of item blocks in the updated set of item blocks,” “(ii) requiring the user to select a preferred or highest utility item from each item block,” and (iii) “detecting a selection by the user of a preferred item from each item block.”
Because FP15 does contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP15 does not meet invocation Prong (C).
In conclusion, because Functional Phrase 15 does not meet the 3-prong analysis as set forth in MPEP § 2181 I. (i.e., specifically Prongs (A) and (C), the Examiner concludes that Functional Phrase 15 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Scoring Step”
A sixteenth means-plus-function phrase is recited in claims 30 and 3942. The Examiner finds that claims 30 and 39 expressly recite:
scoring the test by determining, based on the items selected by the user, a rating for the user for each of the retrieved scales [emphasis added]

or hereinafter “Functional Phrase 16” or “FP16” – From claims 30 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP16 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP16 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP16 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP16 recites nothing more than the underlying function of scoring a test by determining, based user selections, a rating for the user for each of the retrieved scales. 43 For a method to score a test by determining, based user selections, a rating for the user for each of the retrieved scales, the Examiner finds there would be a plurality of acts necessary to attain this scored and determined rating result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP16 in order to attain this scored and determined rating result. Accordingly, the Examiner finds that FP16 falls within §112(f) because it recites only the underlying function of scoring a test by determining, based user selections, a rating for the user for each of the retrieved scales without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP16 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP16, the Examiner finds that the function associated therewith is “scoring a test by determining, based on the items selected by the user, a rating for the user for each of the retrieved scales” as explicitly recited in claims 30 and 39.
Because FP16 includes the function expressly noted above, the Examiner concludes that FP16 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP16 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP16, the Examiner finds that FP16 does not recite sufficient acts for performing the entire claimed function that is set forth within FP16. In fact, the Examiner finds that FP16 recites no acts for performing the claimed function, rather the Examiner finds that claims 30 and 39 recite only the underlying function of scoring the subject response to each item block of the test.
Because FP16 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP16 meets invocation Prong (C).
In conclusion, because FP16 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 16 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 16
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP16.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP16. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Scoring

Two main scoring methods are used in practice:

Classical Test Theory (CTT) scoring—which may be as simple as directly coding the responses and determining a sum score for each scale

Item-Response Theory (IRT) scoring—which involves to some extent modelling the expected response pattern, and determining the most likely trait level that would result in the response obtained. This score is typically presented as a theta [θ] value on the appropriate scale, with an underlying assumption that for any scale the population is normally distributed about θ=0 with standard deviation 1, the majority lying between −3 and +3

(Id. at c.2, ll.15-29). The Examiner finds that the scoring engine, occurring in the system architecture of Figures 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses scoring the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(b), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to score the generated test taken by a subject of interest, only that various scoring formats be used, with one being IRT which provides a “theta [θ] value” as the result measurement. (Id. at c.68, ll.1-34). The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP16.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP16.44 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the applied test; and determining, based user selections, a rating for the user for each of the retrieved scales, and scoring the test, or their equivalent. 

Functional Phrase – “Creating and Outputting Steps”
A seventeenth means-plus-function phrase is recited in claims 30 and 3945. The Examiner finds that claims 30 and 39 expressly recite:
creating and outputting a report based on test results for the test [emphasis added]

or hereinafter “Functional Phrase 17” or “FP17” – From claims 30 and 39, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP17 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP10, the Examiner finds that FP17 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP17 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP17 recites nothing more than the underlying function of creating and outputting a report based on test results for the test. 46 For a method to create and output a report based on test results for the test, the Examiner finds there would be a plurality of acts necessary to attain this created output result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP17 in order to attain this created output result. Accordingly, the Examiner finds that FP17 falls within §112(f) because it recites only the underlying function of creating and outputting a report based on test results for the test. without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP17 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP17, the Examiner finds that the function associated therewith is “creating and outputting a report based on test results for the test” as explicitly recited in claims 30 and 39.
Because FP17 includes the function expressly noted above, the Examiner concludes that FP17 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP17 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP17, the Examiner finds that FP17 does not recite sufficient acts for performing the entire claimed function that is set forth within FP17. In fact, the Examiner finds that FP17 recites no acts for performing the claimed function, rather the Examiner finds that claims 30 and 39 recite only the underlying function of creating and outputting a report based on test results for the test.
Because FP17 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP17 meets invocation Prong (C).
In conclusion, because FP17 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 17 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 17
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP17.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP17. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Test Administration, Scoring and Reporting

As illustrated in FIG. 5, once test construction is complete (or in CAT in parallel with test construction) candidate responses are collected, the responses are scored, in the scoring engine 120, and the scores are reported with the Reporting structure module 130.

FIG. 19 shows an example of a test report of a candidate's scores. In the illustrated example some parameters relating to the test generation are shown, the test generated and the candidate responses are shown, and the evaluated scores (theta estimate) for the scales are shown along with further information relating to the test and its evaluation (number of items administrated, information estimate, theta standard error, consistency metrics).

(Id. at c.56, ll.4-20). The Examiner finds that the reporting structure module, occurring in the system architecture of Figures 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses an example of a created test report in Figure 19, and discussions thereof, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to create and generate the output test report of a subject of interest, only that various reports can be generated. (‘617 Patent at c.56, ll.4-20) The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP17.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP17.47 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the test scores; and creating and outputting a report based on test results for the test, or their equivalent. 

'Sources' for the 'Broadest Reasonable Interpretation'
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.48   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997) (“Morris”), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Engine
Engine:  “A dedicated processor, architecture, or system component that is used for a single and special purpose; for example, an inferencing co-processor (inferencing engine), floating point processor, a print engine in a laser printer, or a database engine (software engine).”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
Module
Module:  “(2)(B) (software) A logically separable part of a program. Note: The terms “module,” “component,” and “unit” are often used interchangeably or defined to be sub-elements of one another in different ways depending upon the context. The relationship of these terms is not yet standardized.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, Dec 2000, pp.703-704.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Matter/Written Description
Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner finds that new claim 20 recites,
A computer-implemented system for constructing a test for determining user characteristics, comprising:

a database…;

a test construction engine configured to: retrieve, from the database, the plurality of scales and associated items in dependence on a set of characteristics indicated by request data…;

[a test construction engine configured to] check for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks…;

[a test construction engine configured to] determine an optimization index for each item block from potential information gain from the user; 

[a test construction engine configured to] determine a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold; and 

[a test construction engine configured to] generate a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks,…

[a test construction engine configured to] apply the test to the user, wherein applying the test comprises (i) presenting the user with a succession of item blocks from the updated set of item blocks and (ii) requiring the user to select a preferred or highest utility item from each item block; and [(iii)] detect a selection by the user of a preferred item from each item block;

a scoring engine configured to score the test …;

a reporting structure module configured to create and output a report based on test results for the test.

(May 2021 Claim Amendment, claim 20; emphasis added). Similarly, the Examiner finds that new claims 30 and 3949 recites,
A computer-implemented system for constructing a test for determining user characteristics, comprising:

A computer-implemented method of constructing a test for determining user characteristics, comprising:

retrieving, from a database, a plurality of scales and associated items in dependence on a set of characteristics indicated by request data …;

checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks …;

determining an optimization index for each of the retrieved item blocks …;

determining a set of item blocks by discarding, from the retrieved item blocks, item blocks for which said optimization index is below or above a threshold:

generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, …;

applying the test to the user, wherein the applying the test comprises (i) presenting the user with a succession of item blocks in the updated set of item blocks and (ii) requiring the user to select a preferred or highest utility item from each item block; [and (iii)] detecting a selection by the user of a preferred item from each item block:

scoring the test …; and

creating and outputting a report based on test results for the test.

(May 2021 Claim Amendment, claim 30; emphasis added). The Examiner finds that recitations to a computer-implemented system comprising a test construction engine or engines that perform all of the functional phrases above is not sufficiently described in the ‘617 Patent. Similarly, the Examiner finds that recitations to a computer-implemented method and one or more-non-transitory computer-readable media comprising steps/operations that do not require the utilization of a computer server to perform the steps/operations above is not sufficiently described in the ‘617 Patent. To support the Examiner’s position, the Examiner finds that the ‘617 Patent discloses
System Architecture 

FIG. 2 shows a high-level overview of the system architecture.

Assessment server 10 has access to a content bank 20 and a candidate or subject database 30. These databases may be combined into a single database or separated, potentially geographically. A user or subject 40 typically accesses the assessment server 10 over the internet via web server 50 from a user terminal 45.

(‘617 Patent at c.16, ll.43-55; see Figure 2; emphasis added

[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added). In light of the disclosure of the ‘617 Patent above, while a POSITA can acknowledge that the Test Construction Engine module 100 may perform some of these functional phrases via the Test Construction Engine module itself or other various modules included therein, the Examiner finds that not all functional phrases are performed by the Test Construction Engine module 100 alone. Moreover, the Examiner finds that the ‘671 Patent  requires the inclusion of the assessment sever 10 that includes all the various modules. (Id.) Similarly, the Examiner finds that a POSITA can acknowledge that the steps/operation of the computer-implemented method and one or more-non-transitory computer-readable media must be performed by “one or more computer servers” (Id.)
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “A computer-implemented system for constructing a test for determining user characteristics…;” “A computer-implemented method for constructing a test for determining user characteristics…;” and “one or more-non-transitory computer-readable media…” as recited. [Emphasis added].
Claims 21-29 and 31-38 are similarly rejected based on their dependency from independent claims 20 and 30, respectively.

	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the limitations of claims 20, 30 and 39, the Examiner finds that the amendments to dependent claims 20, 30 and 39 render the claim indefinite. The Examiner finds that it is unclear and indefinite to the metes and bounds of the claim requirements. (See MPEP § 2173.05(h)). Specifically, the Examiner finds that the claims 20, 30 and 39 recite “one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for not pairing certain items in a test session, whether non- scored items are allowed, or an amount of non-scored items allowed per test.” The Examiner finds these requirements as now being an open group so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. 
	To overcome the instant 35 U.S.C. 112, second paragraph, rejection, the Examiner recommends Applicant amend claims 20, 30 and 39 back to their original closed group disclosure of “one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for not pairing certain items in a test session, whether non- scored items are allowed, and an amount of non-scored items allowed per test,” as provided in the ‘671 Patent, in order to provide a closed group that effectively determines the metes and bounds of the claimed invention.
Claims 21-29 and 31-38 are similarly rejected based on their dependency from independent claims 20 and 30 respectively.

In addition, with respect to independent claim 20, claim elements a “test construction engine,” “test administrator module,” “scoring engine,” and “reporting structure module”  are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “test construction engine,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See §§ IX.B.(2), (4), (5) for explanation, which is incorporated by reference).
With respect to the “test administrator module,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See § IX.B.(6) for explanation, which is incorporated by reference).
With respect to the “scoring engine,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See §§ IX.B.(7) for explanation, which is incorporated by reference).
With respect to the “reporting structure module,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed functions. (See § IX.B.(8) for explanation, which is incorporated by reference).
Claims 21-29 are similarly rejected based on their dependency from independent claim 20, respectively.

Similarly, with respect to independent claims 30 and 39, claim elements an “checking for correlation between scales… and retrieving a plurality of item blocks…,” “determining a set of item blocks by discarding, from the retrieved items blocks, item blocks…” “generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks…,” “scoring the test…,” and “creating and outputting a report based on test results for the test” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “checking for correlation between scales… and retrieving a plurality of item blocks…,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § IX.B.(11) for explanation, which is incorporated by reference).
With respect to the “determining a set of item blocks by discarding, from the retrieved items blocks, item blocks…,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § IX.B.(13) for explanation, which is incorporated by reference).
With respect to the “generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks…,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § IX.B.(14) for explanation, which is incorporated by reference).
With respect to the “scoring the test…,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § IX.B.(16) for explanation, which is incorporated by reference).
With respect to the “creating and outputting a report based on test results for the test,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § IX.B.(17) for explanation, which is incorporated by reference).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With respect to the limitations of claim 25, the Examiner finds that it is unclear and indefinite to the scope of the claim. The MPEP states, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” (See MPEP § 2173.05(p)). The Examiner finds that claim 25 recites both a product and process in the same claim (i.e., claim 25 is directed to a “computer-implemented system” comprising a process step of “determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales.” (May 2021 Claim Amendment at claim 25). Thus, claim 25 is deemed indefinite.

With respect to the limitations of claim 31, claim 31 recites the requirement “wherein applying the test comprises….” The Examiner finds it unclear and indefinite to whether this is a new “applying” step or the same “applying” step recited in the preceding claim. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.

Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: computer servers. The Examiner finds that it is unclear and indefinite to what structure the method steps of the method claims and operations of the computer-readable medium utilize to perform the method and operational steps. Further clarification is required.

Broadening of Examined Claims
The following is a quotation of 35 U.S.C. § 251(d):
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

The Examiner finds that amended original claim 1 is broadened claims because the claims enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. (See MPEP § 1412.03(I)).
Broadening of Examined Claims’ Limitations
 RI Claims 20 and 30 Preamble

The Examiner finds that new claim 20 (“RI Claim 20”) and new claim 30 (“RI Claim 30”) of the instant ‘200 Cont Reissue Application recite,
[a] computer-implemented system for constructing a test for determining user characteristics, comprising:… 

and 
[a] computer-implemented method of constructing a test for determining user characteristics, comprising:…

(“Broad RI Claim Test Construction Preamble”; May 2021 Claim Amendment, RI Claims 20, 30; emphasis added).
The Examiner finds that now patented claims 1 and 19 of the ‘584 Patent (“Patented Claims 1 and 19”), in part, recite,
[o]ne or more devices for constructing a test for assessing psychological traits of a subject by means of a forced-choice assessment test, the one or more devices comprising: …

and 
[a] method of constructing and conducting a test for assessing psychological traits of a subject by means of a forced-choice assessment test, comprising…

(“Narrow Patent Claims Test Construction Preamble”; ‘617 Patent, Patented Claims 1, 19; emphasis added).
The Examiner finds that the Broad RI Claim Test Construction Preamble is broader than the Narrow Patent Claims Test Construction Preamble. Specifically,  the Broad RI Claim Test Construction Preamble does not require the determination to be an assessment of psychological traits of a subject by means of a forced-choice assessment test.”  (RI Claims 20/30 Preamble Omission”).

RI Claims 20 and 30 “Characteristic” Requirement

The Examiner finds that RI Claim 20 and RI Claim 30 of the instant ‘200 Cont Reissue Application recite,
… each scale relating to a characteristic … and each item is associated with at least one scale… 

(“Broad Characteristic Requirement”; May 2021 Claim Amendment, RI Claim 20, lines 3-4, 7-8; RI Claim 30, lines 4-5; emphasis added).
The Examiner finds that Patented Claims 1 and 19, in part, recite,
and each item relating to a psychological trait… 
(“Narrow Characteristic Requirement”; ‘617 Patent; Patented Claim 1 at c.75, ll.55-56; Patented Claim 19 at c.78, ll.22-23; emphasis added).
The Examiner finds that the Broad Characteristic Requirement is broader than the Narrow Characteristic Requirement. Specifically,  the Broad Characteristic Requirement does not require the characteristic to be a “psychological trait.” (RI Claims 20/30 Psychological Trait Omission”).

RI Claims 20 and 30 “Item Block Requirement”

The Examiner finds that RI Claim 20 and RI Claim 30 of the instant ‘200 Cont Reissue Application recite,
… a plurality of item blocks, each block comprising a plurality of items, … 

(“Broad Item Block Requirement”; May 2021 Claim Amendment, RI Claim 20, lines 10-11; RI Claim 30, line 7; emphasis added).
The Examiner finds that Patented Claims 1 and 19, in part, recite,
a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block

(“Narrow Item Block Requirement”; ‘617 Patent; Patented Claim 1 at c.75, ll.54-60; Patented Claim 19 at c.78, ll.21-26; emphasis added).
The Examiner finds that the Broad Item Block Requirement is broader than the Narrow Item Block Requirement. Specifically,  the Broad Item Block Requirement does not require “at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block.” (RI Claims 20/30 Item Block Trait Omission”).

RI Claims 20 and 30 “Second Item Block Determination” Requirement

The Examiner finds that Patented Claims 1 and 19, in part, recite,
wherein the item block response score of the subject for a first item block is used to determine a second item block.

(“Second Item Block Determination Requirement”; ‘617 Patent; Patented Claim 1 at c.76, ll.24-26; Patented Claim 19 at c.78, ll.57-59; emphasis added).
The Examiner finds that the Second Item Block Determination Requirement is not a claim limitation recited in the instant ‘200 Cont Reissue Application.” (RI Claims 20/30 Second Item Block Determination Omission”).

RI Claim 20 “Assessment Server” Requirement

The Examiner finds that Patented Claim 1, in part, recite,
an assessment server, adapted to interact with the subject to be tested over a computer network;

wherein the assessment server comprises one or more computers and one or more computer-readable media storing instructions that are executable by the one or more computers, wherein the one or more computers and one or more computer-readable media implement:

a test construction engine for… comprising….

(“Assessment Server Requirement”; ‘617 Patent; Patented Claim 1 at c.75, l.42 – c.76, l.26; emphasis added).
The Examiner finds that the Assessment Server Requirement is not a claim limitation recited in the instant ‘200 Cont Reissue Application.” (RI Claim 20 Assessment Server Omission”).

RI Claim 30 “One or More Computers” Requirement

The Examiner finds that Patented Claim 1, in part, recite,
wherein the item block response score of the subject for a first item block is used to determine a second item block.

an assessment server, adapted to interact with the subject to be tested over a computer network;

wherein the assessment server comprises one or more computers and one or more computer-readable media storing instructions that are executable by the one or more computers, wherein the one or more computers and one or more computer-readable media implement:

a test construction engine for… comprising…

[a] computer-implemented method of constructing a test for determining user characteristics, comprising:…

interacting, by one or more computers,...

constructing, by one or more computers,....

(“One-or-More-Computers Requirement”; ‘617 Patent; Patented Claim 19 at c.78, ll.15-59; emphasis added).
The Examiner finds that the One-or-More-Computers Requirement is not a claim limitation recited in the instant ‘200 Cont Reissue Application.” (RI Claim 30 One-or-More-Computers Omission”).

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 20-39 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VI supra).
New Matter
The May 2021 Spec Amendment is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had incorporated by reference subject matter from a prior-filed application as set forth above. (See § VII supra).
Original Patent Requirement
Claims 20-39 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, and with respect to claims 20-29, it does not appear from the face of the original patent that Applicant intended to cover a computer-implemented system without an assessment server and associated modules therein performing associated claim required functions. Similarly, and with respect to claims 30-39, it does not appear from the face of the original patent that Applicant intended to cover a computer-implemented method, nor one or more-non-transitory computer-readable media without the steps/operations of the computer-implemented method and one or more-non-transitory computer-readable media being performed by one or more computer servers.
The Technical Problem first makes clear that the invention is drawn to a computer-implemented system/method and one or more-non-transitory computer-readable media that provides the capability of “dynamic test generation and scoring for efficient testing of subjects using unique tests.” (‘617 Patent at Abstract). To support the Examiner’s position, the Examiner finds that ‘617 Patent is clear that the system/method is computer implemented and performed by computer server modules. (Id., at c.14, ll.15-21; c.16, ll.43-55; c.17, l.43 – c.18, l.5; see Figures 2, 5). It is readily apparent that the entire point of the ‘617 Patent was to solve the problem of testing a subject according to dynamic forced-choice testing to assess the personality of individuals utilizing a computer server environment. (Id. at c.1, ll.3-10; also see c.14, ll.1-4 for further features; see Figures 2, 5). The claims as filed and during prosecution were always drawn to a system and method that were performed by “one or more computer servers.” (Id. at c.16, ll.43-55; c.17, l.43 – c.18, l.5; see Figures 2, 5). There is no embodiment or suggestion in the specification that Applicant invented or intended to cover 1) a computer-implemented system without an assessment server and associated modules therein performing associated claim required functions; nor 2) a computer-implemented method and one or more-non-transitory computer-readable media without the steps/operations of the computer-implemented method and one or more-non-transitory computer-readable media being performed by one or more computer servers.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image3.png
    267
    600
    media_image3.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes a computer-implemented system without an assessment server and associated modules therein performing associated claim required functions; nor a computer-implemented method and one or more-non-transitory computer-readable media without the steps/operations of the computer-implemented method and one or more-non-transitory computer-readable media being performed by one or more computer servers. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Broadening/Recapture
Claims 20-38 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."

RI Claims 20/30:
(Step 1: MPEP 1412.02(A)) In the instant ‘200 Cont Reissue Application and by way of the May 2021 Claim Amendment, Applicant seeks to broaden RI Claim 20/30.
Thus, as set forth above, the Examiner finds that RI Claims 20/30 is broadened at least by deleting/omitting the patent claim language requiring the RI Claims 20/30 Preamble Omission, RI Claims 20/30 Psychological Trait Omission, RI Claims 20/30 Item Block Trait Omission and the RI Claims 20/30 Second Item Block Determination Omission. (See §§ XI.A.i-iv, supra). The Examiner finds that RI Claim 20 is further broadened at least by deleting/omitting the patent claim language requiring the RI Claim 20 Assessment Server Omission. (See § XI.A.v, supra). Similarly, the Examiner finds that RI Claim 30 is further broadened at least by deleting/omitting the patent claim language requiring the RI Claim 30 One-or-More-Computers Omission. (See § XI.A.vi, supra)

(Step 2: MPEP 1412.02(B)) In the ‘032 Application, the Examiner finds that the response by Applicant on 30 May 2018 (“May 2018 Response”) presented arguments to the claims now requiring the RI Claims 20/30 Preamble Omission, RI Claims 20/30 Psychological Trait Omission and the RI Claims 20/30 Item Block Trait Omission. With regard to the prior art of Tatsuoka (U.S. Patent No. 6,260,033) and Thompson (U.S. Publication No. 2004/0210661), the Examiner finds that Applicant contended that Tatsuoka and Thompson “do[es] not describe or suggest” the RI Claims 20/30 Preamble Omission, RI Claims 20/30 Psychological Trait Omission nor the RI Claims 20/30 Item Block Trait Omission. (May 2018 Response at 10-12). Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.
With respect to the RI Claims 20/30 Second Item Block Determination Omission, RI Claim 20 Assessment Server Omission and the RI Claim 30 One-or-More-Computers Omission, the May 2018 Response and the response by Applicant on 14 February 2019 (“Feb 2019 Response”) presented arguments to the claims now requiring RI Claims 20/30 Second Item Block Determination Omission. Specifically, the Examiner finds that both the May 2018 Response and the Feb 2019 Response provided arguments to the addition of the RI Claims 20/30 Second Item Block Determination Omission “providing an improvement” and adding “significantly more that the alleged abstract idea” to overcome the 35 U.S.C. 101 judicial exception rejection. (May 2018 Response at 9-10; Feb 2019 Response at 9-11). Moreover, an interview with Applicant on 04 June 2019 (“June 2019 App Interview”) resulted in an Examiner’s Amendment (see Notice of Allowance mailed 14 June 2019 (“June 2019 NoA”), authorized by Applicant, which includes the structural limitations of the RI Claim 20 Assessment Server Omission and the RI Claim 30 One-or-More-Computers Omission to further overcome the 35 U.S.C. 101 judicial exception rejection provided in the Final Office action mailed 14 August 2018. (See June 2019 App Interview; and June 2019 NoA at 8). Accordingly, since specific claim limitations were relied upon to overcome the 35 U.S.C. 101 rejection, the Examiner concludes that removing the specific limitations, via broadening of the claims, is not permitted. (See In re McDonald, Case No. 2021-1697 (Fed. Cir. 2022).

(Step 3: MPEP 1412.02(C)), 
With respect to the RI Claims 20/30 Preamble Omission and the RI Claims 20/30 Psychological Trait Omission, the Examiner finds that the surrendered subject matter of RI Claims 20/30 Preamble Omission and the RI Claims 20/30 Psychological Trait Omission have not been entirely eliminated from RI Claims 20/30 in the instant ‘200 Cont Reissue Application, but rather they have been made less restrictive in the reissue application claims. If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. On the other hand, if the retained portion of the modified limitation is “well known in the prior art,” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘200 Cont Reissue Application, the Examiner finds that the Broad RI Claim Test Construction Preamble and the Broad Characteristic Requirement are new limitations that have been retained. The Examiner finds that the Broad RI Claim Test Construction Preamble and the Broad Characteristic Requirement limitations are well known in the prior art.50 

With respect to the RI Claims 20/30 Item Block Trait Omission, RI Claims 20/30 Second Item Block Determination Omission, RI Claim 20 Assessment Server Omission and the RI Claim 30 One-or-More-Computers Omission, it is noted that the surrendered subject matter of the RI Claims 20/30 Item Block Trait Omission, RI Claims 20/30 Second Item Block Determination Omission, RI Claim 20 Assessment Server Omission and the RI Claim 30 One-or-More-Computers Omission have been entirely eliminated from RI Claims 20/30. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. 51 (MPEP § 1412.02(C)).
Claims 21-29 and 31-38 are similarly rejected for the same reasons, as set forth above, with respect to independent claims 20 and 30, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Reissue Application No. 17/333,788
Claims 20, 30 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 20, respectively, (“‘788 ODP Claims”) of copending ‘788 Reissue Application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 30 and 39 are identical or similar and/or covered by the ‘788 ODP Claims. The Examiner finds that the ‘788 ODP Claim similarly invokes 35 U.S.C § 112, 6th Paragraph, just as claims 20, 30 and 39 on the instant ‘200 Cont Reissue Application do. From this perspective, the corresponding structures/acts from the ‘200 Cont Reissue Application would be the same as the corresponding structures/acts from the‘788 RI Application. Thus,  the Examiner finds that claims 20, 30 and 39 of the ‘200 Cont Reissue Application have essentially the same claim requirements as the ‘788 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 30 and 39 of the ‘200 Cont Reissue Application and the ‘788 ODP Claims are not exactly the same, the Examiner finds that claims 20, 30 and 39 of the ‘200 Cont Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘788 ODP Claims.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, 28-34, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207).
With respect to the limitations of claim 20, and
[a] computer-implemented system for constructing a test for determining user characteristics, comprising::  

In this regard, the Examiner finds that Lothian discloses an apparatus and method for constructing a test for assessing psychological traits of a subject. (Lothian at Abstract; ¶¶ 0040-0069; see Figures 1-3).
a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale;
a test construction engine configured to: retrieve, from the database, the plurality of scales and associated items in dependence on a set of characteristics indicated by request data, each scale being related to a characteristic and each item is associated with at least one scale;

As set forth supra,  the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See §§ IX.B.(1), supra). 
Thus, in light of Morris, the Examiner finds that the claim requirement of: an “engine,” under the broadest reasonable interpretation standard, as simply being a system component that is used for a single and special purpose (i.e., retrieving information from a database) and is capable of performing the various functions/modules of the claim(s). (See § IX.C.(1), supra).  
From this perspective, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses multiple databases be utilized during profiling process. (Id. at ¶¶ 0043-0044). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses the 80 questions comprising 8 sets of 10 questions with each question being designed to measure or evaluate each of the eight attitudinal functions derived by Jungian theories. (Id. at ¶ 0049). In view of how the test questions are generated, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).
While Lothian discloses a system component constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian is silent to the system comprising a system component retrieving information from a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale.
However, a system and method for constructing a test comprising an interface that provides access to a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale is known in the art. The Examiner finds that Swanson, for example, teaches a system and method for constructing a test comprising an interface between a test developer and a database in which the database includes stored information relative to a plurality of test items and their psychometric specifications. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate an interface that provides access to a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale as described in Swanson to the apparatus and method for constructing a test of Lothian
A person of ordinary skill in the art would be motivated to incorporate an interface that provides access to a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale, since it would provide a mechanism to: determine if the selected test items meet psychometric specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method. (Id.)

[a test construction engine configured to:] check for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, and wherein the items within each block comprise no two items relating solely to the same scale;

As set forth above, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(2), supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘test construction engine …’ as simply a system component that is used for a single and special purpose of checking for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner fins that Lothian further discloses the items associated with each attitudinal function of the item blocks being random distributed throughout the items of the item blocks. (Id. at ¶ 0050). Thus, the Examiner finds that Lothian sufficiently discloses items within each block comprising no two items relating solely to the same scale.
While Lothian discloses a system component constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian and Swanson is silent to the system comprising a system component checking for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale.
As set forth above, the Examiner finds that “correlation” is simply a representation of how the scales correlate with each other. (See § IX.A.(4), supra). From this perspective, a system and method for constructing a test comprising a system component that retrieves item blocks based upon the correlation of scales of the items is known in the art. The Examiner finds that Bonilla, for example, teaches providing statistically validated items in which the personality trait scales are correlated with each other and utilized to determine a personality type. (Bonilla at c.8, ll.34-50; c.9, ll.40-44; c.9, l.60 – c.10, l.14; see Figure 3H-3M).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a system component checking for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale as described in Bonilla to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate a system component checking for correlation between scales and, in dependence on said correlation, retrieve a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, since it would provide a mechanism to better identify personality types. (Id. at c.11, ll.29-33). In other words, such a modification would provide an apparatus and method for constructing a test which can properly position users in ideal scenarios, thereby increasing the overall efficiency of the apparatus and method. (Id.)

[a test construction engine configured to:] determine an optimization index for each item block from potential information gain from the user; and
[a test construction engine configured to:] determine a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold;

As set forth above, the Examiner finds that Functional Phrases 3 and 4 do invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(3), (4), supra). In addition, the Examiner finds that Functional Phrase 4 as recited in claim 20 is indefinite. (See § X.B, supra). Similarly, as set forth above, the Examiner finds that “optimization index” is simply a mathematical equation that combines measured information relating to different scales into one single index. (See § IX.A.(5), supra). In this light, the Examiner construes: the ‘test construction engine …’ as simply a logically separate software part of a program, which: receives measured information relating to different scales; utilizes a mathematical equation to combine the received measured scale information into a single index; and determines a set of item blocks by discarding item blocks for which the single index is below or above a threshold, and is executed by an architecture or system component, or its equivalent.
From this perspective, Lothian, Swanson and Bonilla discloses all the limitation as set forth above, except for specifically calling for simply a logically separate software part of a program, which receives measured information relating to different scales; utilizes a mathematical equation to combine the received measured scale information into a single index; and determines a set of item blocks by discarding item blocks for which the single index is below or above a threshold, and is executed by an architecture or system component.
However, a system and method for constructing a test comprising a logically separate software part of a program, which receives measured information relating to different scales; utilizes a mathematical equation to combine the received measured scale information into a single index; and determines a set of item blocks by discarding item blocks for which the single index is below or above a threshold, and is executed by an architecture or system component is known in the art. The Examiner finds that Henson, for example, teaches a system and method for constructing a test comprising utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches selecting an item based upon the index that is the maximum of all of the indices and satisfying constraints for the test. (Id. at ¶¶ 0120, 0124). The Examiner finds that Henson teaches a CPU 202 performing logical operations stored in ROM 218 or RAM 220. (Id. at ¶¶ 0041-0044; 0129-0134; see Figure 2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a logically separate software part of a program, which receives measured information relating to different scales; utilizes a mathematical equation to combine the received measured scale information into a single index; and determines a set of item blocks by discarding item blocks for which the single index is below or above a threshold, and is executed by an architecture or system component as described in Henson to the apparatus and method for constructing a test of Lothian, Swanson and Bonilla.
A person of ordinary skill in the art would be motivated to incorporate a logically separate software part of a program, which receives measured information relating to different scales; utilizes a mathematical equation to combine the received measured scale information into a single index; and determines a set of item blocks by discarding item blocks for which the single index is below or above a threshold, and is executed by an architecture or system component, since it would provide a mechanism to incorporate indices for indicating how informative each item is for the classification of examinees and whether the items for inclusion should be selected based on the desired specified indices. (Id. at ¶¶ 0035-0038). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

[a test construction engine configured to:] generate a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for certain items to not be paired in a test session, whether non-scored items are allowed, or an amount of non-scored items are allowed per test;

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(5), supra). In addition, the Examiner finds that Functional Phrases 5 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
In this regard, Swanson teaches utilizing content and psychometric specifications to replace, remove or add one or more test items to a set of selected test items to adjust for deficiencies with respect to the test specification and item selection process. (Swanson at ¶¶ 0005, 0013, 0026). Specifically, the Examiner finds that content specifications potentially being percentage of questions in a certain format, certain skill sets, length, overall test length, number of test items presented per topic, key distribution, percentage of test items with certain characteristic, gender or racial orientation of items, language, etc. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate filtering the plurality of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima as described in Swanson to the apparatus and method for constructing a test of Lothian, Swanson, Bonilla and Henson.
A person of ordinary skill in the art would be motivated to incorporate filtering the plurality of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima, since it would provide a mechanism to: determine if the selected test items meet content specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

a test administrator module configured to: apply the test to the user, wherein applying the test comprises (i) presenting the user with a succession of item blocks from the updated set of item blocks [and] (ii) requiring the user to select a preferred or highest utility item from each item block; and [(iii)]detect a selection by the user of a preferred item from each item block; and

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(6) supra). In addition, the Examiner finds that Functional Phrase 6 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘test administrator module …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048).

a scoring engine configured to score the test by determining, from the items selected by the user, a rating for the user for each of the retrieved scales; and

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(7) supra). In addition, the Examiner finds that Functional Phrase 7 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘scoring engine …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171).

a reporting structure module configured to create and output a report based on test results for the test.

As set forth supra, the Examiner finds that Functional Phrase 8 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX B.(7) supra). In addition, the Examiner finds that Functional Phrase 8 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘scoring engine …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171). The Examiner finds that Lothian discloses a profile generating module 32 publishing a profile template and generating various graphical representations of the profile template. (Id. at ¶¶ 0152, 0164-0166).

With respect to the limitations of claim 21, Lothian, Swanson, Bonilla and Henson teaches and/or renders obvious
wherein the test administrator module is configured to (i) apply the test by providing the updated set of item blocks to a client device over a computer network and (ii) receive data indicating the selections by the user of the preferred items from the item blocks over the computer network.

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(7), supra). In addition, the Examiner finds that Functional Phrases 6 as recited in claim 21 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
From this perspective,, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16 via a network 15. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048).

With respect to the limitations of claims 22 and 23, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
wherein the test is generated to include no more than a predetermined maximum number of items or at least a predetermined minimum number of items; and
wherein the test is generated to include no more than a predetermined maximum number of items per scale or at least a predetermined minimum number of items per scale.

In this regard, Swanson teaches utilizing content and psychometric specifications to replace, remove or add one or more test items to a set of selected test items to adjust for deficiencies with respect to the test specification and item selection process. (Swanson at ¶¶ 0005, 0013, 0026). Specifically, the Examiner finds that content specifications potentially being percentage of questions in a certain format, certain skill sets, length, overall test length, number of test items presented per topic, key distribution, percentage of test items with certain characteristic, gender or racial orientation of items, language, etc. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate filtering the plurality of item blocks to include no more than a predetermined maximum number of items/items per scale or at least a predetermined minimum number of items/items per scale as described in Swanson to the apparatus and method for constructing a test of Lothian, Swanson, Bonilla and Henson.
A person of ordinary skill in the art would be motivated to incorporate filtering the plurality of item blocks to include no more than a predetermined maximum number of items/items per scale or at least a predetermined minimum number of items/items per scale, since it would provide a mechanism to: determine if the selected test items meet content specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claim 24, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
wherein the item blocks are generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block.

In this regard, the Examiner finds that Bonilla, for example, teaches providing statistically validated items in which the personality trait scales are correlated with each other and utilized to determine a personality type. (Bonilla at c.8, ll.34-50; c.9, ll.40-44; c.9, l.60 – c.10, l.14; see Figure 3H-3M). The Examiner finds that Bonilla teaches item blocks being generated with the maximum correlation corresponding to the particular scale the items are related to. (Id. at c.9, l.60 – c.10, l.14; see Figure 3H-3M).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a system component checking for correlation between scales with the item blocks being generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block as described in Bonilla to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate a system component checking for correlation between scales with the item blocks being generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block, since it would provide a mechanism to better identify personality types. (Id. at c.11, ll.29-33). In other words, such a modification would provide an apparatus and method for constructing a test which can properly position users in ideal scenarios, thereby increasing the overall efficiency of the apparatus and method. (Id.)

With respect to the limitations of claims 28 and 29, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
the test administrator module is configured to shuffle an order of items in item blocks such that the items for different scales appear in different orders for different item blocks; and
wherein the test comprises item blocks having items for different combinations of scales

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(6) supra). In addition, the Examiner finds that Functional Phrase 6 as recited in claim 20 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘test administrator module …’ as simply a logically separate software part of a program that is executed by an architecture or system component, or its equivalent.
In this regard, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055). The Examiner finds that Lothian discloses randomly selecting (i.e., shuffling) the questions to be asked, and in return, providing the item blocks of questions based on different combinations of scales as well. 

With respect to the limitations of claim 30, and
[a] computer-implemented method for constructing a test for determining user characteristics, comprising::  

In this regard, the Examiner finds that Lothian discloses an apparatus and method for constructing a test for assessing psychological traits of a subject. (Lothian at Abstract; ¶¶ 0040-0069; see Figures 1-3).
retrieving, from a database, the plurality of scales and associated items in dependence on a set of characteristics indicated by request data, each scale being related to a characteristic and each item is associated with at least one scale;

As set forth supra,  the Examiner finds that Functional Phrase 10 does not invoke 35 U.S.C. §112, 6th paragraph. (See §§ IX.B.(10), supra). 
From this perspective, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses multiple databases be utilized during profiling process. (Id. at ¶¶ 0043-0044). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses the 80 questions comprising 8 sets of 10 questions with each question being designed to measure or evaluate each of the eight attitudinal functions derived by Jungian theories. (Id. at ¶ 0049). In view of how the test questions are generated, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).
While Lothian discloses a system component and method for constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian is silent to the method comprising retrieving information from a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale.
However, a system and method for constructing a test comprising an interface that provides access to a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale is known in the art. The Examiner finds that Swanson, for example, teaches a system and method for constructing a test comprising an interface between a test developer and a database in which the database includes stored information relative to a plurality of test items and their psychometric specifications. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate retrieving and accessing a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale as described in Swanson to the apparatus and method for constructing a test of Lothian
A person of ordinary skill in the art would be motivated to incorporate retrieving and accessing a database storing a plurality of scales, each scale relating to a characteristic and a plurality of items, each item being associated with at least one scale, since it would provide a mechanism to: determine if the selected test items meet psychometric specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method. (Id.)

checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, and wherein the items within each block comprise no two items relating solely to the same scale;

As set forth above, the Examiner finds that Functional Phrase 11 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(11), supra). In addition, the Examiner finds that Functional Phrase 11 as recited in claim 30 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘checking … and retrieving …’ step as simply checking scales relative to correlation; and retrieving item blocks based on the correlation checking result, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner fins that Lothian further discloses the items associated with each attitudinal function of the item blocks being random distributed throughout the items of the item blocks. (Id. at ¶ 0050). Thus, the Examiner finds that Lothian sufficiently discloses items within each block comprising no two items relating solely to the same scale.
While Lothian discloses a system component constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian and Swanson is silent to the method comprising checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale.
As set forth above, the Examiner finds that “correlation” is simply a representation of how the scales correlate with each other. (See § IX.A.(4), supra). From this perspective, a system and method for constructing a test comprising a system component that retrieves item blocks based upon the correlation of scales of the items is known in the art. The Examiner finds that Bonilla, for example, teaches providing statistically validated items in which the personality trait scales are correlated with each other and utilized to determine a personality type. (Bonilla at c.8, ll.34-50; c.9, ll.40-44; c.9, l.60 – c.10, l.14; see Figure 3H-3M).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale as described in Bonilla to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate checking for correlation between scales and, in dependence on said correlation, retrieving a plurality of item blocks, each block comprising a plurality of items, wherein in the plurality of blocks there is at least one associated item for each retrieved scale, since it would provide a mechanism to better identify personality types. (Id. at c.11, ll.29-33). In other words, such a modification would provide an apparatus and method for constructing a test which can properly position users in ideal scenarios, thereby increasing the overall efficiency of the apparatus and method. (Id.)

determining an optimization index for each item block from potential information gain from the user; and
determining a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold;

As set forth above, the Examiner finds that Functional Phrases 12 and 13 do invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(12), (13), supra). In addition, the Examiner finds that Functional Phrase 13 as recited in claim 30 is indefinite. (See § X.B, supra). Similarly, as set forth above, the Examiner finds that “optimization index” is simply a mathematical equation that combines measured information relating to different scales into one single index. (See § IX.A.(5), supra). In this light, the Examiner construes the “determining…” steps as simply 1)  receiving measured information relating to different scales; and utilizing a mathematical equation to combine the received measured scale information into a single index, or its equivalent; and 2) receiving the determined information optimization index and the retrieved item blocks; and determining a set of item blocks by discarding, from the retrieved item blocks, items blocks for which the optimization index is below or above a threshold, or its equivalent
From this perspective, Lothian, Swanson and Bonilla discloses all the limitation as set forth above, except for specifically calling for the method comprising receiving measured information relating to different scales; utilizing a mathematical equation to combine the received measured scale information into a single index; and determining a set of item blocks by discarding item blocks for which the single index is below or above a threshold.
However, a system and method for constructing a test comprising: determining an optimization index for each item block from potential information gain from the user; and determining a set of item blocks by discarding item blocks for which said optimization index is below or above a threshold is known in the art. The Examiner finds that Henson, for example, teaches a system and method for constructing a test comprising utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches selecting an item based upon the index that is the maximum of all of the indices and satisfying constraints for the test. (Id. at ¶¶ 0120, 0124). The Examiner finds that Henson teaches a CPU 202 performing logical operations stored in ROM 218 or RAM 220. (Id. at ¶¶ 0041-0044; 0129-0134; see Figure 2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate receiving measured information relating to different scales; utilizing a mathematical equation to combine the received measured scale information into a single index; and determining a set of item blocks by discarding item blocks for which the single index is below or above a threshold as described in Henson to the apparatus and method for constructing a test of Lothian, Swanson and Bonilla.
A person of ordinary skill in the art would be motivated to incorporate receiving measured information relating to different scales; utilizing a mathematical equation to combine the received measured scale information into a single index; and determining a set of item blocks by discarding item blocks for which the single index is below or above a threshold, since it would provide a mechanism to incorporate indices for indicating how informative each item is for the classification of examinees and whether the items for inclusion should be selected based on the desired specified indices. (Id. at ¶¶ 0035-0038). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

generating a test for the user that includes an updated set of item blocks determined by filtering the set of item blocks, wherein the filtering is based on one or more of: whether the items of the item block have been used previously, the last time the item was used, whether pairs of items have been used previously, a maximum social desirability range, a minimum level of total information, a number of times the item can be selected for a test, a minimum number of intermediate blocks between two blocks containing the same item, recycling constraints placed on a second test session, a preference for certain items to not be paired in a test session, whether non-scored items are allowed, or an amount of non-scored items are allowed per test;

As set forth supra, the Examiner finds that Functional Phrase 14 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(14), supra). In addition, the Examiner finds that Functional Phrases 14 as recited in claim 30 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the “generating…” step as simply receiving a set of item blocks; and filtering the set of item blocks to attain an updated set of items block that result in a generated test, or its equivalent.
In this regard, Swanson teaches utilizing content and psychometric specifications to replace, remove or add one or more test items to a set of selected test items to adjust for deficiencies with respect to the test specification and item selection process. (Swanson at ¶¶ 0005, 0013, 0026). Specifically, the Examiner finds that content specifications potentially being percentage of questions in a certain format, certain skill sets, length, overall test length, number of test items presented per topic, key distribution, percentage of test items with certain characteristic, gender or racial orientation of items, language, etc. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate receiving a set of item blocks; and filtering the set of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima to attain an updated set of items block that result in a generated test as described in Swanson to the apparatus and method for constructing a test of Lothian, Swanson, Bonilla and Henson.
A person of ordinary skill in the art would be motivated to incorporate receiving a set of item blocks; and filtering the set of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima to attain an updated set of items block that result in a generated test, since it would provide a mechanism to: determine if the selected test items meet content specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

applying the test to the user, wherein applying the test comprises (i) presenting the user with a succession of item blocks from the updated set of item blocks [and] (ii) requiring the user to select a preferred or highest utility item from each item block; and [(iii)]detect a selection by the user of a preferred item from each item block; and

As set forth supra, the Examiner finds that Functional Phrase 6 does not invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(15) supra). 
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).

scoring the test by determining, from the items selected by the user, a rating for the user for each of the retrieved scales; and

As set forth supra, the Examiner finds that Functional Phrase 16 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(16) supra). In addition, the Examiner finds that Functional Phrase 16 as recited in claim 30 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘scoring…’ step as simply receiving the applied test; and determining, based user selections, a rating for the user for each of the retrieved scales, and scoring the test, or their equivalent.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171).

creating and outputting a report based on test results for the test.

As set forth supra, the Examiner finds that Functional Phrase 17 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(17) supra). In addition, the Examiner finds that Functional Phrase 17 as recited in claim 30 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘creating and outputting…’ step as simply receiving the applied test; and determining, based user selections, a rating for the user for each of the retrieved scales, and scoring the test, or their equivalent..
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171). The Examiner finds that Lothian discloses a profile generating module 32 publishing a profile template and generating various graphical representations of the profile template. (Id. at ¶¶ 0152, 0164-0166).

With respect to the limitations of claim 31, Lothian, Swanson, Bonilla and Henson teaches and/or renders obvious
wherein applying the test comprises (i) providing the updated set of item blocks to a client device over a computer network and (ii) receiving data indicating the selections by the user of the preferred items from the item blocks over the computer network.

As set forth supra, the Examiner finds that Functional Phrase 15 does not invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(15), supra). 
From this perspective,, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16 via a network 15. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048).

With respect to the limitations of claims 32 and 33, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
wherein the test is generated to include no more than a predetermined maximum number of items or at least a predetermined minimum number of items; and
wherein the test is generated to include no more than a predetermined maximum number of items per scale or at least a predetermined minimum number of items per scale.

In this regard, Swanson teaches utilizing content and psychometric specifications to replace, remove or add one or more test items to a set of selected test items to adjust for deficiencies with respect to the test specification and item selection process. (Swanson at ¶¶ 0005, 0013, 0026). Specifically, the Examiner finds that content specifications potentially being percentage of questions in a certain format, certain skill sets, length, overall test length, number of test items presented per topic, key distribution, percentage of test items with certain characteristic, gender or racial orientation of items, language, etc. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate filtering the plurality of item blocks to include no more than a predetermined maximum number of items/items per scale or at least a predetermined minimum number of items/items per scale as described in Swanson to the apparatus and method for constructing a test of Lothian, Swanson, Bonilla and Henson.
A person of ordinary skill in the art would be motivated to incorporate filtering the plurality of item blocks to include no more than a predetermined maximum number of items/items per scale or at least a predetermined minimum number of items/items per scale, since it would provide a mechanism to: determine if the selected test items meet content specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claim 34, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
wherein the item blocks are generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block.

In this regard, the Examiner finds that Bonilla, for example, teaches providing statistically validated items in which the personality trait scales are correlated with each other and utilized to determine a personality type. (Bonilla at c.8, ll.34-50; c.9, ll.40-44; c.9, l.60 – c.10, l.14; see Figure 3H-3M). The Examiner finds that Bonilla teaches item blocks being generated with the maximum correlation corresponding to the particular scale the items are related to. (Id. at c.9, l.60 – c.10, l.14; see Figure 3H-3M).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a system component checking for correlation between scales with the item blocks being generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block as described in Bonilla to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate a system component checking for correlation between scales with the item blocks being generated to permit no more than a maximum amount of correlation of scales corresponding to the items in the item block, since it would provide a mechanism to better identify personality types. (Id. at c.11, ll.29-33). In other words, such a modification would provide an apparatus and method for constructing a test which can properly position users in ideal scenarios, thereby increasing the overall efficiency of the apparatus and method. (Id.)

With respect to the limitations of claim 38, Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious
shuffling an order of items in item blocks such that the items for different scales appear in different orders for different item blocks 

In this regard, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055). The Examiner finds that Lothian discloses randomly selecting (i.e., shuffling) the questions to be asked, and in return, providing the item blocks of questions based on different combinations of scales as well. 

With respect to the limitations of claim 3952, and
[o]ne or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, to cause the one or more computers to perform operations comprising: …

In this regard, the Examiner finds that Lothian, Swanson, Bonilla, and Henson teaches and/or renders obvious an apparatus and method for constructing a test. (See §§ XIV.A.(1)-(9);(10)-(17), supra). Specifically, the Examiner finds that Lothian discloses the apparatus for implementing the invention including a server computer 16, which may be distributed over one or more computer devices. (Id. at ¶¶ 0042-0043). The Examiner finds that Lothian discloses the server computer(s) 16 having a central processing unit/microprocessor (CPU) 18 having various modules thereon. (Id. at ¶¶ 0043-0044; see Figure 1). The Examiner finds that the server computer(s) 16 and CPU 18 would have memory associated with them to implement and perform the process steps required for constructing a test for assessing psychological traits of a subject. 
The Examiner finds that providing a non-transitory computer-readable medium having instructions thereon to perform the method of constructing a test is known in the art. The Examiner finds that Swanson, for example, teaches an apparatus and method for constructing a test. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). In addition, the Examiner finds that Swanson teaches the operational software for constructing a test being stored on a computer readable medium. (Id. at ¶ 0026). Similarly, Henson teaches an apparatus and method for constructing a test. (¶¶ 0041-0044; 0129-0134; see Figure 2). The Examiner finds that Henson teaches optionally providing the operational software for constructing a test as stored program instructions on computer readable medium. (Id. at ¶ 0131).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the operational instructions for execution of the method of constructing a test to be stored on a non-transitory computer-readable medium as described by Swanson  and Henson.
A person of ordinary skill in the art would be motivated to incorporate the operational instructions for execution of the method of constructing a test to be stored on a non-transitory computer-readable medium, since it provides a mechanism to deliver greater flexibility and portability of an operating system to control data communications. In other words, such a modification would have provided an apparatus and method for data communications that may be implemented at any location, thereby increasing operational efficiency of the system. 

Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207) as applied to claims 20-24, 28-34, 38 and 39 above, and further in view of Tondow (U.S. Publication No. 2006/0265184).
With respect to the limitations of claims 25 and 35, and 
determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales 

Lothian, Swanson, Bonilla, and Henson discloses all the limitations, as previously set forth, except for specifically calling for determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales.
However, determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales is known in the art. The Examiner finds that Tondow, for example, teaches a system and method for analyzing test scores in which a ranking of a plurality of scales is provided in numerical order based on certain criterion. (Tondow at ¶¶ 0024, 0026, 0030, 0034, 0035). The Examiner finds that Tondow teaches and if not, determining a second preference and re-defining/re-ranking the plurality of scales. (Id. at  ¶¶ 0089-0091). The Examiner finds that Tondow teaches each scale being associated with a set of questions (i.e., item blocks), thus, the set of questions (i.e., item blocks) are determined based on the ranking of the plurality of scales. (Id. at ¶¶ 0034, 0054).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales as described in Tondow to the information optimization index selection of the apparatus and method for constructing a test of Lothian, Swanson, Bonilla, and Henson.
A person of ordinary skill in the art would be motivated to incorporate determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales, since it would provide a mechanism to refine and evaluate scales and scores. (Id. at ¶¶ 0005). In other words, such a modification would provide an apparatus and method for constructing a test which can properly shed light on overlooked aspects of the evaluation, thereby increasing the overall efficiency of the apparatus and method. (Id.).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Tondow explicitly teaches the utilization of ranking the scales to: determine a prioritization/ranking of the scales; and determine item blocks based upon the scale prioritization/ranking, Tondow teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., determining a prioritization of the scales, wherein the items for one or more of the item blocks are determined based on the prioritization of the scales) with a reasonable expectation of success (i.e., Obvious to try).

Claims 26, 27, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Bonilla et al. (U.S. Publication No. 2005/0125196) (“Bonilla”) and Henson (U.S. Publication No. 2006/0035207) as applied to claims 20-24, 28-34, 38 and 39 above, and further in view of Darby et al. (U.S. Publication No. 2006/0265184) (“Darby”).
With respect to the limitations of claims 26, 27, 36 and 37, and 
a simulation engine configured to generate one or more scores predicting how an assessment 1s likely to function for a target population (claim 26); 
a configuration database configured to store test configurations and corresponding simulation results (claim 27);
using a simulation engine to generate one or more scores predicting how an assessment is likely to function for a target population (claim 36); and
storing test configurations and corresponding simulation results in a configuration database (claim 37)

As set forth above, the Examiner finds that Functional Phrase 9 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(9), supra). In this light, the Examiner construes: the ‘simulation engine …’ as simply an architecture, or system component that performs the “simulation” steps cited above, or its equivalent.
From this perspective, Lothian, Swanson, Bonilla, and Henson discloses all the limitations, as previously set forth, except for specifically calling for: a simulation engine configured to generate one or more scores predicting how an assessment is likely to function for a target population; and a configuration database configured to store test configurations and corresponding simulation results.
However, a simulation engine configured to generate one or more scores predicting how an assessment is likely to function for a target population; and a configuration database configured to store test configurations and corresponding simulation results  is known in the art. The Examiner finds that Darby, for example, teaches a system and method for analyzing test scores in which the network software 219/319 comprises a test coordinator module 321, various modules (i.e., 322, 324 and 326) and data storage medium 328. (Darby at ¶¶ 0065-0073; see Figures 2-6). The Examiner finds that Darby teaches the test coordinator module 321 controlling the identification and selection of a specific test stored in the data storage module 328 and providing that selected specific test to both the instruction module 322, including a test simulator 323, and the analytic module 326, including the test executor 325. (Id.) The Examiner finds that Darby teaches the data storage module 328 having a plurality of discrete tests and the correct response of the test questions necessary for the simulator 323. (Id. at ¶¶ 0068, 0073).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a simulation engine configured to generate one or more scores predicting how an assessment is likely to function for a target population; and a configuration database configured to store test configurations and corresponding simulation results as described in Tondow to the apparatus and method for constructing a test of Lothian, Swanson, Bonilla, and Henson.
A person of ordinary skill in the art would be motivated to incorporate a simulation engine configured to generate one or more scores predicting how an assessment is likely to function for a target population; and a configuration database configured to store test configurations and corresponding simulation results, since it delivers a mechanism to provide instructions, cues and correct responses to various stimuli or test trials. (Id. at ¶ 00689). 
In other words, such a modification would provide an apparatus and method for constructing a test which can properly provide: instructions indicative of test procedures; and proper methods of response for test trails, thereby increasing the overall efficiency of the apparatus and method. (Id.).


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘617 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘617 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘617 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        







SJR
11/1/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See § IX.C.(1), infra.
        2 See § IX.C.(1), infra.
        3 See § IX.C.(2), infra.
        4 See § IX.C.(2), infra.
        5 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test construction engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        6 See § IX.C.(1), infra.
        7 See § IX.C.(2), infra.
        8 See § IX.C.(2), infra.
        9 See § IX.C.(1), infra.
        10 See § IX.C.(2), infra.
        11 See § IX.C.(2), infra.
        12 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test construction engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        13 See § IX.C.(1), infra.
        14 See § IX.C.(2), infra.
        15 See § IX.C.(2), infra.
        16 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test construction engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        17 See § IX.C.(2), infra.
        18 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test administrator module,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        19 See § IX.C.(1), infra.
        20 See § IX C.(2), infra.
        21 See § IX.C.(2), infra.
        22 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘scoring engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        23 See § IX.C.(2), infra.
        24 See § IX.C.(2), infra.
        25 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘scoring engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        26 See § IX.C.(1), infra.
        27 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        28 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        29 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        30 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        31 Since it is unclear what exact structure the Applicant intend to claim as the functions/algorithm embodying FP11, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        32 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        33 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        34 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        35 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        36 Since it is unclear what exact structure the Applicant intend to claim as the functions/algorithm embodying FP13, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        37 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        38 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        39 Since it is unclear what exact structure the Applicant intend to claim as the functions/algorithm embodying FP14, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        40 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        41 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        42 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        43 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        44 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP16, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        45 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        46 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        47 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP17, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        48 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘049 patent, or in the prior art.
        
        49 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.
        50 See citation to Tatsuoka (U.S. Patent No. 6,260,033) and Thompson (U.S. Publication No. 2004/0210661) in Non-Final Office action mailed in the ‘032 Application on 30 November 2017 (“Nov 2017 Non-Final” at 5-10).
        51 See May 2021 Declaration asserting the RI Claims 20/30 Second Item Block Determination Omission is removed.
        52 The Examiner finds that the analysis for claim 39 is equivalent to the analysis for claim 30. Specifically, claim 30  recites a method comprising various steps to perform the method. Similarly, claim 39 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 39 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 30.